UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 6377 DREYFUS MUNICIPAL FUNDS, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 8/31/10 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus AMT-Free Municipal Bond Fund ANNUAL REPORT August 31, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 36 Statement of Assets and Liabilities 37 Statement of Operations 38 Statement of Changes in Net Assets 40 Financial Highlights 45 Notes to Financial Statements 58 Report of Independent Registered Public Accounting Firm 59 Important Tax Information 60 Board Members Information 63 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus AMT-Free Municipal Bond Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus AMT-Free Municipal Bond Fund, covering the 12-month period from September 1, 2009, through August 31, 2010. As the summer of 2010 cooled off, so did the pace of the U.S. and global economic recoveries. Former engines of growth appeared to stall as large parts of the developed world remained indebted and burdened by weak housing markets. Despite economic challenges and headlines about potential budgetary constraints by state and local municipality issuers, municipal bonds continued to benefit from favorable supply-and-demand dynamics and investors demand for higher yields, providing a degree of support absent in other markets. We currently do not expect a return to recessionary conditions, thanks to record low short-term interest rates and quantitative easing from the Federal Reserve Board. In addition, U.S. Treasury securities appear to offer limited value at current low yields while municipal bonds seem poised to benefit from robust investor demand as local, state and federal government officials consider imposing higher taxes to reduce record budget deficits.With questions still remaining about the potential sunset (or extension or modification of ) the 2001 tax cuts, we urge you to speak with your financial advisor, who is best-suited to help you monitor these developments and evaluate your current asset allocations within this current economic environment. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation September 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2009, through August 31, 2010, as provided by James Welch and Steven Harvey, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended August 31, 2010, Dreyfus AMT-Free Municipal Bond Funds Class A shares produced a total return of 10.10%, Class B shares returned 9.48%, Class C shares returned 9.27%, Class I shares returned 10.35% and Class Z shares returned 10.34%. 1 In comparison, the Barclays Capital Municipal Bond Index (the Index), the funds benchmark, produced a total return of 9.78%. 2 Municipal bonds generally rallied over the reporting period amid robust demand for a limited supply of securities.The funds Class A, Class I and Class Z shares produced returns that were higher than its benchmark, primarily due to strong returns from corporate-backed bonds. The Funds Investment Approach The fund seeks as high a level of current income exempt from federal income tax as is consistent with the preservation of capital. To pursue this goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax.The fund also seeks to provide income exempt from the federal alternative minimum tax. The fund invests at least 65% of its assets in municipal bonds with an A or higher credit rating, or the unrated equivalent as determined by Dreyfus.The fund may invest the remaining 35% of its assets in municipal bonds with a credit rating lower than A, including municipal bonds rated below investment grade (high yield or junk bonds), or the unrated equivalent as determined by Dreyfus. The funds portfolio managers focus on identifying undervalued sectors and securities and minimize the use of interest rate forecasting. The portfolio managers select municipal bonds for the funds portfolio by: Using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market; and The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Actively trading among various sectors, such as pre-refunded, general obligation and revenue, based on their apparent relative values. The fund seeks to invest in several of these sectors. Supply-and-Demand Factors Supported Municipal Bonds Although an improving U.S. economy bolstered investor confidence early in the reporting period, the pace of the economic recovery has been slower than most previous rebounds. In addition, in the spring of 2010, investors responded cautiously to new global economic concerns stemming from a sovereign debt crisis in Europe and inflationary pressures in China. Meanwhile, most states have continued to struggle with declining tax revenues and intensifying demand for services. In light of these challenges, as it has since December 2008, the Federal Reserve Board left short-term interest rates unchanged in a historically low range between 0% and 0.25%. Still, municipal bonds generally gained value during the reporting period due to favorable supply-and-demand dynamics. Issuance of new tax-exempt bonds moderated significantly as a result of the Build America Bonds program, part of the economic stimulus package that shifted a substantial portion of new issuance to the taxable bond market. At the same time, demand for municipal bonds intensified as investors sought alternatives to low yielding, fixed income money market funds. Security Selection Strategy Boosted Fund Returns In the generally rallying market environment, the fund received particularly positive contributions to relative performance from bonds backed by the states settlement of litigation with U.S. tobacco companies, which recovered from previously depressed levels. Bonds issued to finance industrial development projects and health care facilities also produced above-average returns due to robust demand for higher yielding securities in a low interest-rate environment. In light of the subpar economic recovery and tighter credit spreads over the course of the reporting period, we gradually reduced the funds exposure to riskier market sectors and upgraded its overall credit quality. Our bias toward higher-quality securities included bonds for which the money for early redemption has been set aside in escrow. However, these high-quality escrowed bonds detracted mildly from the funds performance when investors continued to prefer more speculative investments. 4 Supply-and-Demand Factors May Remain Favorable Although unemployment has remained stubbornly high and many states have continued to face elevated fiscal pressures, we do not expect a return to recessionary conditions.Yet, we are aware that higher yielding municipal bonds already have rallied strongly, suggesting to us that the bulk of their gains for the current cycle are behind us.Therefore, we have intensified our focus on higher-quality bonds, including a preference for bonds backed by revenues from essential services facilities over general obligation debt. We remain optimistic over the longer term. We anticipate a more ample supply of newly issued bonds when the Build America Bonds program either ends or is renewed with lower federal subsidies at the end of this year. In the meantime, demand seems likely to stay robust as investors grow increasingly concerned regarding potential income tax increases at the federal and state levels. September 15, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Neither Class Z nor Class I shares are subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes. Capital gains, if any, are fully taxable.The Dreyfus Corporation has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund so that total annual fund operating expenses of the Class A, B, C, I and Z shares (excluding Rule 12b-1 fees, shareholder services fees for Class A, B,C, I and Z shares, taxes, brokerage commissions, extraordinary expenses, interest expenses, and commitment fees on borrowings) do not exceed 0.45%. Dreyfus may terminate this agreement upon at least 90 days prior notice to investors but has committed not to do so until at least January 1, 2011. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus AMT-Free Municipal Bond Fund Class Z shares and the Barclays Capital Municipal Bond Index  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class Z shares of Dreyfus AMT-Free Municipal Bond Fund on 8/31/00 to a $10,000 investment made in the Barclays Capital Municipal Bond Index (the Index) on that date.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fees and expenses for Class Z shares. Performance for Class A, Class B, Class C and Class I shares will vary from the performance of Class Z shares shown above due to differences in charges and expenses.The fund invests primarily in municipal securities and its performance shown in the line graph takes into account fees and expenses.The Index is an unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 8/31/10 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 3/31/03 5.12% 3.19% 4.55%  without sales charge 3/31/03 10.10% 4.14% 5.04%  Class B shares with applicable redemption charge  3/31/03 5.48% 3.27% 4.87% , without redemption 3/31/03 9.48% 3.62% 4.87% , Class C shares with applicable redemption charge  3/31/03 8.27% 3.35% 4.46%  without redemption 3/31/03 9.27% 3.35% 4.46%  Class I shares 12/15/08 10.35% 4.39%  5.24%  Class Z shares 5/6/94 10.34% 4.40% 5.25% Barclays Capital Municipal Bond Index 9.78% 5.02% 5.69% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase.  The total return performance figures presented for Class A, Class B and Class C shares of the fund represent the performance of the funds Class Z shares for periods prior to 3/31/03 (the inception date for Class A, Class B and Class C shares), adjusted to reflect the applicable sales load for that class. The total return performance figures presented for Class I shares of the fund represent the performance of the funds Class Z shares for periods prior to 12/15/08 (the inception date for Class I shares).  Assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus AMT-Free Municipal Bond Fund from March 1, 2010 to August 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2010 Class A Class B Class C Class I Class Z Expenses paid per $1,000  $ 3.67 $ 6.25 $ 7.54 $ 2.38 $ 2.64 Ending value (after expenses) $1,053.30 $1,050.80 $1,049.30 $1,054.50 $1,055.10 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2010 Class A Class B Class C Class I Class Z Expenses paid per $1,000  $ 3.62 $ 6.16 $ 7.43 $ 2.35 $ 2.60 Ending value (after expenses) $1,021.63 $1,019.11 $1,017.85 $1,022.89 $1,022.63  Expenses are equal to the funds annualized expense ratio of .71% for Class A, 1.21% for Class B, 1.46% for Class C, .46% for Class I and .51% for Class Z, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS August 31, 2010 Long-Term Municipal Coupon Maturity Principal Investments97.8% Rate (%) Date Amount ($) Value ($) Alabama.9% Alabama State Board of Education, Revenue (Calhoun Community College) (Insured; AMBAC) 5.00 5/1/25 5,155,000 5,434,865 Alaska1.9% Alaska Housing Finance Corporation, Mortgage Revenue 5.10 6/1/12 705,000 705,106 Alaska Industrial Development and Export Authority, Revenue (Providence Health and Services) 5.00 10/1/31 4,790,000 4,959,853 Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.25 4/1/27 4,645,000 5,173,740 Arizona1.6% Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 7.00 7/1/28 2,000,000 2,193,540 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 4,000,000 3,948,680 Salt River Project Agricultural Improvement and Power District, COP (Desert Basin Independent Trust) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/18 2,700,000 2,977,506 Arkansas.2% Arkansas Development Finance Authority, Construction Revenue (Public Health Laboratory Project) (Insured; AMBAC) 5.00 12/1/17 1,025,000 1,112,863 California10.7% Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.25 4/1/27 2,000,000 2,298,260 California, Economic Recovery Bonds 5.00 7/1/20 3,000,000 3,581,880 California, GO 5.25 10/1/16 295,000 295,835 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 9/1/10 105,000 a 105,000 California, GO (Various Purpose) 5.25 3/1/30 2,500,000 2,662,550 California, GO (Various Purpose) 5.75 4/1/31 6,700,000 7,418,776 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,386,430 California Educational Facilities Authority, Revenue (Pomona College) 0.00 7/1/30 3,005,000 b 1,235,956 California Statewide Communities Development Authority, Revenue (The Salk Institute for Biological Studies) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/24 1,880,000 2,006,900 Glendale Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/21 1,520,000 b 960,214 Glendora Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/26 2,575,000 b 1,106,117 Glendora Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/27 2,000,000 b 798,760 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 2,740,000 2,481,426 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 7,775,000 6,158,111 Los Angeles, Wastewater System Revenue 5.75 6/1/34 2,500,000 2,868,875 Los Angeles Harbor Department, Revenue 5.25 8/1/25 3,500,000 4,024,860 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Nevada Joint Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/22 1,160,000 1,236,572 Pajaro Valley Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/26 1,500,000 b 655,425 Placer Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/27 4,110,000 b 1,674,209 Placer Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/28 4,000,000 b 1,518,440 Sacramento County, Airport System Senior Revenue 5.30 7/1/27 2,000,000 2,173,260 Sacramento County, Airport System Senior Revenue 5.38 7/1/28 2,000,000 2,166,480 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/27 3,280,000 3,705,350 San Juan Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/20 1,425,000 1,570,136 Tustin Unified School District Community Facilities District Number 97-1, Senior Lien Special Tax Bonds (Insured; Assured Guaranty Municipal Corp.) 0.00 9/1/21 1,615,000 b 953,012 University of California Regents, General Revenue 5.75 5/15/31 2,000,000 2,349,020 Walnut Valley Unified School District, GO (Insured; FGIC) 6.50 8/1/19 1,765,000 1,807,166 West Sacramento Redevelopment Agency, Tax Allocation Revenue (West Sacramento Redevelopment Project) (Insured; National Public Finance Guarantee Corp.) 4.75 9/1/16 800,000 806,984 Colorado1.8% Black Hawk, Device Tax Revenue 5.00 12/1/14 500,000 525,115 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Colorado (continued) Black Hawk, Device Tax Revenue 5.00 12/1/18 600,000 604,080 Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 1,000,000 1,213,970 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,200,000 1,366,476 Colorado Health Facilities Authority, Revenue (Porter Place, Inc. Project) (Collateralized; GNMA) 5.88 1/20/20 1,940,000 1,969,624 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/24 2,000,000 2,065,160 Northwest Parkway Public Highway Authority, Senior Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 0.00 6/15/11 7,300,000 a,b 2,904,451 Delaware1.0% Delaware Economic Development Authority, PCR (Delmarva Power and Light Company Project) (Insured; AMBAC) 4.90 5/1/11 5,000,000 5,055,450 Delaware Housing Authority, Revenue 5.15 7/1/17 370,000 377,792 Delaware Housing Authority, Revenue 5.40 7/1/24 535,000 553,623 District of Columbia1.1% Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/35 4,000,000 4,276,000 Metropolitan Washington Airports Authority, Dulles Toll Road First Senior Lien Revenue (Dulles Metrorail and Capital Improvement Projects) 5.00 10/1/39 1,000,000 1,055,990 Washington Metropolitan Area Transit Authority, Gross Revenue Transit Revenue 5.13 7/1/32 1,000,000 1,095,440 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida7.6% Broward County, Airport System Revenue 5.38 10/1/29 2,535,000 2,747,965 Broward County Educational Facilities Authority, Educational Facilities Revenue (Nova Southeastern University Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/36 1,800,000 1,825,740 Florida Department of Corrections, COP (Okeechobee Correctional Institution) (Insured; AMBAC) 5.00 3/1/15 1,000,000 1,115,980 Florida Intergovernmental Finance Commission, Capital Revenue (Insured; AMBAC) 5.13 2/1/31 3,500,000 3,548,160 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 6.25 10/1/31 3,260,000 3,830,207 Lee County, Transportation Facilities Revenue (Sanibel Bridges and Causeway Project) (Insured; CIFG) 5.00 10/1/22 1,820,000 1,948,255 Miami-Dade County, Aviation Revenue 5.00 10/1/30 3,000,000 3,114,240 Miami-Dade County, Water and Sewer System Revenue 5.00 10/1/28 2,745,000 3,006,653 Miami-Dade County, Water and Sewer System Revenue 5.00 10/1/34 2,500,000 2,660,825 Miami-Dade County Educational Facilities Authority, Revenue (University of Miami Issue) 5.75 4/1/28 1,250,000 1,348,388 Miami-Dade County Expressway Authority, Toll System Revenue 5.00 7/1/40 2,500,000 2,582,225 Miami-Dade County School Board, COP (Miami-Dade County School Board Foundation, Inc.) (Insured; AMBAC) 5.00 11/1/26 1,000,000 1,035,040 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/28 6,800,000 7,510,600 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/30 2,620,000 2,789,462 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 1,000,000 1,039,160 University of Central Florida, COP (University of Central Florida Convocation Corporation Master Lease Program) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/18 1,765,000 1,897,463 Winter Park, Water and Sewer Revenue (Insured; AMBAC) 5.38 12/1/19 1,525,000 1,647,168 Georgia2.1% Atlanta, Water and Wastewater Revenue 6.00 11/1/26 1,640,000 1,886,148 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 1,000,000 1,068,160 Atlanta, Water and Wastewater Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/18 1,200,000 1,412,112 Carrollton Payroll Development Authority, RAC (University of West Georgia Athletic Complex, LLC Project) 6.25 6/15/34 3,895,000 4,327,540 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty Municipal Corp.) 5.63 6/15/38 2,000,000 2,164,740 Savannah Economic Development Authority, Revenue (Armstrong Atlantic State University Student Union, LLC Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/32 1,240,000 1,312,428 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Hawaii1.0% Hawaii, Airports System Revenue 5.25 7/1/26 5,000,000 5,576,950 Idaho2.1% Boise State University, Student Union and Housing System Revenue (Insured; FGIC) (Prerefunded) 5.38 4/1/12 5,000 a 5,402 Boise-Kuna Irrigation District, Revenue (Arrowrock Hydroelectric Project) 7.38 6/1/40 5,600,000 6,486,200 Caldwell, Parity Lien Sewer Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.75 9/1/11 2,625,000 a 2,766,697 Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 6.13 12/1/28 2,500,000 2,856,775 Illinois3.5% Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 2,500,000 2,801,500 Huntley, Special Service Area Number Nine Special Tax Bonds (Insured; Assured Guaranty Municipal Corp.) 5.10 3/1/28 3,500,000 3,739,120 Illinois, GO 5.00 1/1/24 2,500,000 2,686,950 Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 6.00 2/1/28 750,000 814,335 Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 6.25 2/1/33 500,000 543,470 Illinois Finance Authority, Revenue (Rush University Medical Center Obligated Group) (Insured; National Public Finance Guarantee Corp.) 5.75 11/1/28 1,000,000 1,075,730 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois (continued) Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 2,000,000 1,939,820 Illinois Health Facilities Authority, Revenue (Delnor-Community Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.25 5/15/27 6,000,000 6,396,480 Kentucky.7% Barbourville, Educational Facilities First Mortgage Revenue (Union College Energy Conservation Project) 5.25 9/1/26 1,500,000 1,469,805 Ohio County, PCR (Big Rivers Electric Corporation Project) 6.00 7/15/31 2,500,000 2,613,425 Louisiana2.4% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.50 8/1/29 2,500,000 2,612,975 Louisiana Office Facilities Corporation, LR (Louisiana State Capital Complex Program) (Insured; AMBAC) 5.50 5/1/15 705,000 727,905 Louisiana State University Board of Supervisors and Agricultural and Mechanical College, Auxiliary Revenue 5.00 7/1/32 4,665,000 4,928,199 New Orleans Aviation Board, Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 1/1/23 2,000,000 2,360,960 Orleans Parish School Board, Public School Revenue (Insured; FGIC) 5.20 2/1/14 3,465,000 3,466,247 Maine.7% Maine Housing Authority, Mortgage Purchase Bonds 5.35 11/15/21 4,290,000 4,302,012 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland.9% Hyattsville, Special Obligation Revenue (University Town Center Project) 5.60 7/1/24 1,500,000 1,505,790 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 5.95 7/1/23 1,075,000 1,076,032 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,050,140 Maryland Economic Development Corporation, LR (Montgomery County Wayne Avenue Parking Garage Project) 5.25 9/15/14 1,295,000 1,416,044 Massachusetts1.4% Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 5,000,000 5,496,400 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/25 2,175,000 2,417,969 Michigan13.8% Allegan Hospital Finance Authority, HR (Allegan General Hospital) 6.88 11/15/17 1,000,000 1,010,760 Brighton Area Schools, GOUnlimited Tax (Insured; AMBAC) 0.00 5/1/14 8,000,000 b 7,492,320 Brighton Area Schools, GOUnlimited Tax (Insured; AMBAC) 0.00 5/1/20 1,055,000 b 755,306 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 1,500,000 1,801,035 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 1,000,000 1,230,140 The Fund 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Detroit, Water Supply System Revenue (Insured; FGIC) (Prerefunded) 5.75 7/1/11 4,000,000 a 4,209,200 Detroit Community High School, Public School Academy Revenue 5.65 11/1/25 1,200,000 1,066,380 Detroit Community High School, Public School Academy Revenue 5.75 11/1/35 1,215,000 1,021,268 Detroit School District, School Building and Site Improvement Bonds (GO Unlimited Tax) (Insured; FGIC) 6.00 5/1/20 1,000,000 1,187,670 Detroit School District, School Building and Site Improvement Bonds (GO Unlimited Tax) (Insured; FGIC) 5.00 5/1/28 2,250,000 2,278,125 Dickinson County Healthcare System, HR (Insured; ACA) 5.50 11/1/13 1,555,000 1,573,162 Dickinson County Healthcare System, HR (Insured; ACA) 5.70 11/1/18 1,800,000 1,818,342 Grand Rapids, Water Supply System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/29 1,000,000 1,089,820 Grand Valley State University, Revenue (Insured; FGIC) (Prerefunded) 5.25 12/1/10 3,000,000 a 3,037,950 Huron Valley School District, GO Unlimited Tax (Insured; National Public Finance Guarantee Corp.) 0.00 5/1/18 6,270,000 b 4,863,827 Kalamazoo Hospital Finance Authority, HR (Borgess Medical Center) (Insured; FGIC) 6.25 6/1/14 3,000,000 3,566,250 Kent County, Airport Revenue (Gerald R. Ford International Airport) 5.00 1/1/26 4,555,000 4,869,158 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.25 7/1/40 2,000,000 1,931,720 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Michigan Hospital Finance Authority, HR (MidMichigan Obligated Group) 5.00 4/15/36 4,250,000 4,262,155 Michigan Hospital Finance Authority, Revenue (Trinity Health Credit Group) (Insured; AMBAC) 6.00 12/1/27 1,475,000 1,497,022 Michigan Hospital Finance Authority, Revenue (Trinity Health Credit Group) (Insured; AMBAC) (Prerefunded) 6.00 12/1/10 25,000 a 25,578 Michigan Public Educational Facilities Authority, LOR (Nataki Talibah Schoolhouse of Detroit Project) 6.50 10/1/30 3,040,000 2,692,437 Michigan Strategic Fund, LOR (NSF International Project) 5.13 8/1/19 700,000 716,800 Michigan Strategic Fund, LOR (NSF International Project) 5.25 8/1/26 2,000,000 2,019,800 Michigan Strategic Fund, LOR (The Detroit Edison Company Exempt Facilities Project) (Insured; XLCA) 5.25 12/15/32 1,250,000 1,263,175 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/34 6,000,000 4,823,100 Monroe County Economic Development Corporation, LOR (Detroit Edison Company Project) (Insured; National Public Finance Guarantee Corp.) 6.95 9/1/22 2,000,000 2,456,820 Pontiac Tax Increment Finance Authority, Revenue (Prerefunded) 6.38 6/1/12 3,170,000 a 3,524,406 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) 7.00 11/1/15 3,700,000 4,707,325 The Fund 19 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 6.25 9/1/14 1,500,000 1,707,705 Summit Academy North, Public School Academy Revenue 5.50 11/1/35 1,500,000 1,217,220 Wayne State University Board of Governors, General Revenue (Insured; AMBAC) 5.00 11/15/36 1,000,000 1,046,300 Wayne State University Board of Governors, General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 11/15/30 2,000,000 2,158,200 Mississippi.2% Mississippi Development Bank, Special Obligation Revenue (Waveland, GO Public Improvement Bond Project) (Insured; AMBAC) 5.00 11/1/20 1,315,000 1,407,971 Missouri.4% Missouri Housing Development Commission, MFHR (Collateralized; FHA) 4.85 12/1/11 150,000 156,725 Missouri Housing Development Commission, MFHR (Collateralized; FHA) 5.25 12/1/16 435,000 446,619 Missouri Housing Development Commission, MFHR (Collateralized; FHA) 5.38 12/1/18 580,000 593,259 Saint Louis County, Annual Appropriation-Supported Tax Increment Revenue (Lambert Airport Eastern Perimeter Redevelopment Project) (Insured; AMBAC) 5.00 2/15/25 1,265,000 1,377,813 Nebraska.4% Municipal Energy Agency of Nebraska, Power Supply System Revenue (Insured; AMBAC) 5.25 4/1/16 2,305,000 2,454,641 20 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Nevada1.4% Clark County, Airport System Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/26 2,865,000 3,099,558 Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/30 5,000,000 5,266,450 New Hampshire.3% New Hampshire Housing Finance Authority, Multi-Family Revenue 5.05 7/1/12 760,000 768,200 New Hampshire Housing Finance Authority, Multi-Family Revenue 5.15 7/1/13 1,175,000 1,186,480 New Jersey.8% New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 65,000 81,654 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 185,000 226,910 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 5,000,000 4,132,050 New York1.2% Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 5,000,000 5,801,500 New York City, GO 5.00 8/1/28 1,000,000 1,116,850 North Carolina7.9% Cabarrus County, COP (Installment Financing Contract) 5.50 4/1/14 2,000,000 2,093,420 Charlotte, GO 5.00 7/1/21 1,525,000 1,626,870 Charlotte, GO 5.00 7/1/22 2,110,000 2,240,250 Charlotte-Mecklenburg Hospital Authority, Health Care Revenue (Carolinas HealthCare System) 5.00 1/15/39 1,000,000 1,036,740 The Fund 21 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) North Carolina (continued) Durham, Water and Sewer Utility System Revenue 5.25 6/1/21 1,620,000 2,064,479 Durham County, GO Public Improvement Bonds 5.00 6/1/18 1,000,000 1,173,490 Iredell County, COP (Iredell County School Projects) (Insured; AMBAC) 5.00 6/1/26 1,000,000 1,087,510 Monroe, COP (Installment Financing Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.50 3/1/39 1,000,000 1,077,670 North Carolina, Capital Improvement Limited Obligation Bonds 5.00 5/1/28 2,205,000 2,496,986 North Carolina Capital Facilities Finance Agency, Educational Facilities Revenue (Wake Forest University) 5.00 1/1/38 1,000,000 1,075,730 North Carolina Capital Facilities Finance Agency, Revenue (Duke University Project) 5.00 10/1/38 1,005,000 1,090,676 North Carolina Capital Facilities Finance Agency, Revenue (Duke University Project) (Prerefunded) 5.13 10/1/12 1,000,000 a 1,098,480 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/26 6,000,000 6,500,940 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) 6.00 1/1/22 1,000,000 1,236,410 North Carolina Medical Care Commission, Health Care Facilities Revenue (Cleveland County HealthCare System Project) (Insured; AMBAC) 5.25 7/1/19 1,135,000 1,195,620 North Carolina Medical Care Commission, Health Care Facilities Revenue (University Health Systems of Eastern Carolina) 6.25 12/1/33 1,750,000 1,947,628 22 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) North Carolina (continued) North Carolina Medical Care Commission, HR (NorthEast Medical Center Project) (Insured; AMBAC) (Prerefunded) 5.50 11/1/10 1,000,000 a 1,018,640 North Carolina Medical Care Commission, HR (Southeastern Regional Medical Center) 6.25 6/1/29 2,000,000 2,018,720 North Carolina Medical Care Commission, HR (Wilson Memorial Hospital Project) (Insured; AMBAC) 0.00 11/1/16 3,055,000 b 2,436,821 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (Givens Estates Project) (Prerefunded) 6.50 7/1/13 1,000,000 a 1,173,930 North Carolina Medical Care Commission, Revenue (North Carolina Housing Foundation, Inc.) (Insured; ACA) 6.63 8/15/30 3,250,000 3,161,665 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue 5.00 1/1/30 1,000,000 1,065,840 Oak Island, Enterprise System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 6/1/34 1,000,000 1,118,160 Onslow County Hospital Authority, FHA Insured Mortgage Revenue (Onslow Memorial Hospital Project) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/25 1,250,000 1,339,513 Orange Water and Sewer Authority, Water and Sewer System Revenue 5.00 7/1/31 1,000,000 1,079,300 Raleigh, Combined Enterprise System Revenue 5.00 3/1/31 1,175,000 1,270,116 University of North Carolina, System Pool Revenue (Pool General Trust Indenture of the Board of Governors of The University of North Carolina) 5.00 10/1/34 1,000,000 1,076,290 The Fund 23 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio1.9% Elyria City School District, GO Classroom Facilities and School Improvement Bonds (Insured; XLCA) 5.00 12/1/35 3,300,000 3,410,418 Maple Heights City School District Board of Education, COP (Wylie Athletic Complex Project) 6.00 11/1/28 1,150,000 1,206,591 Montgomery County, Revenue (Miami Valley Hospital) 6.25 11/15/33 2,000,000 2,137,400 Ohio Water Development Authority, Water Development Revenue (Fresh Water Improvement Series) (Prerefunded) 4.75 6/1/12 1,455,000 a 1,567,181 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund) (Toledo School for the Arts Project) 5.50 5/15/28 2,585,000 2,369,799 Oklahoma.2% Tulsa Industrial Authority, Student Housing Revenue (The University of Tulsa) 5.25 10/1/26 1,135,000 1,215,324 Oregon.6% Oregon, GO (Alternate Energy Project) 6.00 10/1/26 1,400,000 1,710,128 Oregon Department of Administrative Services, Lottery Revenue 5.00 4/1/29 1,500,000 1,683,855 Pennsylvania5.3% Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 2,000,000 2,005,520 Coatesville Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 8/15/17 4,000,000 4,614,600 Dauphin County General Authority, Office and Parking Revenue (Riverfront Office Center Project) 6.00 1/1/25 2,000,000 1,690,960 24 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 6.00 9/1/36 2,000,000 1,844,820 Lancaster Parking Authority, Guaranteed Parking Revenue (Insured; AMBAC) 5.00 12/1/32 1,000,000 1,038,090 Pennsylvania Higher Educational Facilities Authority, Revenue (Edinboro University Foundation Student Housing Project at Edinboro University of Pennsylvania) 5.88 7/1/38 1,500,000 1,545,855 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 2,500,000 2,893,100 Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/25 2,450,000 2,605,992 Pennsylvania Industrial Development Authority, EDR 5.50 7/1/23 2,000,000 2,291,040 Philadelphia, Gas Works Revenue 5.00 8/1/30 2,500,000 2,565,800 Philadelphia, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 12/15/23 3,500,000 3,935,050 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.25 12/1/14 270,000 285,304 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) (Prerefunded) 6.25 12/1/11 730,000 a 791,400 Washington County Industrial Development Authority, PCR (West Penn Power Company Mitchell Station Project) (Insured; AMBAC) 6.05 4/1/14 2,500,000 2,505,025 The Fund 25 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas7.9% Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 6.00 1/1/15 1,580,000 c 1,597,712 Coastal Water Authority, Water Conveyance System Revenue (Insured; AMBAC) 6.25 12/15/17 2,170,000 2,269,603 Corpus Christi, Combination Tax and Municipal Hotel Occupancy Tax Revenue, Certificates of Obligation (Insured; Assured Guaranty Municipal Corp.) 5.50 9/1/18 1,955,000 2,119,024 Del Mar College District, Limited Tax Bonds (Insured; FGIC) 5.25 8/15/17 1,295,000 1,450,853 Denton Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/23 135,000 b 67,304 Galveston County, Combination Tax and Revenue Certificates of Obligation (Insured; AMBAC) 5.25 2/1/18 1,000,000 1,091,930 Laredo Independent School District Public Facility Corporation, LR (Insured; AMBAC) 5.00 8/1/21 525,000 533,405 Laredo Independent School District Public Facility Corporation, LR (Insured; AMBAC) 5.00 8/1/21 740,000 751,847 Laredo Independent School District Public Facility Corporation, LR (Insured; AMBAC) 5.00 8/1/29 1,000,000 1,007,530 Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/30 4,000,000 b 1,415,040 Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/31 9,110,000 b 3,024,247 26 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Lower Colorado River Authority, Transmission Contract and Improvement Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/30 2,500,000 2,701,400 Lubbock Health Facilities Development Corporation, Revenue (Sears Plains Retirement Corporation Project) (Collateralized; GNMA) 5.50 1/20/21 960,000 976,598 Lubbock Housing Finance Corporation, MFHR (Las Colinas, Quail Creek and Parkridge Place Apartments Projects) 6.00 7/1/22 1,175,000 1,004,425 McKinney, Tax and Limited Pledge Waterworks and Sewer System Revenue, Certificates of Obligation (Insured; AMBAC) 5.00 8/15/26 1,300,000 1,407,133 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.50 8/15/20 1,100,000 1,199,550 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/27 1,000,000 b 451,280 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/28 4,675,000 b 1,986,501 Montgomery Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/25 1,315,000 1,470,643 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.63 1/1/33 5,000,000 5,490,050 The Fund 27 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 3,000,000 3,297,630 Pearland Economic Development Corporation, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 1,035,000 1,110,545 Plano Independent School District, School Building Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/28 5,090,000 5,684,410 San Antonio, Electric and Gas Systems Revenue 5.50 2/1/20 255,000 325,117 Schertz-Cibolo Universal City Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 2/1/32 5,545,000 b 1,821,477 Sharyland Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/17 1,130,000 1,237,045 Texas National Research Laboratory Commission Financing Corporation, LR (Superconducting Super Collider Project) 6.95 12/1/12 365,000 393,627 Virginia5.2% Albemarle County Industrial Development Authority, HR (Martha Jefferson Hospital) 5.25 10/1/15 1,445,000 1,571,293 Amherst Industrial Development Authority, Educational Facilities Revenue (Sweet Briar College) 5.00 9/1/26 1,000,000 1,024,980 Chesapeake, Chesapeake Expressway Toll Road Revenue 5.63 7/15/19 800,000 805,792 28 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Virginia (continued) Chesapeake Bay Bridge and Tunnel Commission District, General Resolution Revenue (Insured; Berkshire Hathaway Assurance Corporation) 5.50 7/1/25 1,000,000 1,214,000 Chesterfield County Economic Development Authority, PCR (Virginia Electric and Power Company Project) 5.00 5/1/23 1,000,000 1,110,470 Danville Industrial Development Authority, HR (Danville Regional Medical Center) (Insured; AMBAC) 5.25 10/1/28 1,500,000 1,808,505 Dulles Town Center Community Development Authority, Special Assessment Revenue (Dulles Town Center Project) 6.25 3/1/26 2,825,000 2,805,649 Fairfax County Redevelopment and Housing Authority, LR (James Lee Community Center) (Prerefunded) 5.25 6/1/11 1,120,000 a 1,162,056 Middle River Regional Jail Authority, Jail Facility Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 5/15/19 1,200,000 1,311,612 Newport News, GO General Improvement Bonds and GO Water Bonds 5.25 7/1/22 1,000,000 1,279,570 Norfolk, Water Revenue 5.00 11/1/25 1,000,000 1,156,810 Peninsula Ports Authority of Virginia, Residential Care Facility Revenue (Virginia Baptist Homes) 5.40 12/1/33 500,000 341,570 Prince William County Industrial Development Authority, Educational Facilities Revenue (The Catholic Diocese of Arlington) 5.50 10/1/33 1,000,000 1,023,140 The Fund 29 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Virginia (continued) Richmond Metropolitan Authority, Expressway Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/15/17 2,900,000 3,297,938 Roanoke Industrial Development Authority, HR (Carilion Health System) (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/21 2,500,000 2,603,750 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.63 6/1/15 1,000,000 a 1,203,950 Virginia College Building Authority, Educational Facilities Revenue (Regent University Project) 5.00 6/1/36 785,000 716,132 Virginia College Building Authority, Educational Facilities Revenue (Regent University Project) (Prerefunded) 5.00 6/1/16 215,000 a 258,641 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.38 1/1/36 1,500,000 1,649,535 Virginia Housing Development Authority, Rental Housing Revenue 5.50 6/1/30 1,000,000 1,085,910 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.75 7/1/38 2,000,000 2,333,780 Washington3.0% FYI Properties, LR (State of Washington Department of Information Services Project) 5.50 6/1/34 1,000,000 1,088,190 Port of Seattle, Intermediate Lien Revenue 5.00 6/1/30 2,250,000 2,422,508 Washington, GO (Various Purpose) 5.00 2/1/28 3,155,000 3,609,352 30 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Washington (continued) Washington Economic Development Finance Authority, EDR (Benaroya Research Institute at Virginia Mason Project) 4.00 6/1/24 2,645,000 2,592,735 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 3,500,000 3,864,770 Washington Health Care Facilities Authority, Revenue (MultiCare Health System) (Insured; Assured Guaranty Municipal Corp.) 5.50 8/15/24 1,000,000 1,134,910 Washington Health Care Facilities Authority, Revenue (Seattle Childrens Hospital) 5.00 10/1/40 2,500,000 d 2,608,575 Wisconsin.6% Milwaukee Housing Authority, MFHR (Veterans Housing Projects) (Collateralized; FNMA) 5.10 7/1/22 1,000,000 1,072,960 Wisconsin, General Fund Annual Appropriation Bonds 5.75 5/1/33 2,000,000 2,278,440 U.S. Related5.1% Government of Guam, GO 6.75 11/15/29 500,000 551,075 Guam Waterworks Authority, Water and Wastewater System Revenue 5.88 7/1/35 2,000,000 2,031,620 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 1,000,000 1,085,490 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/29 1,315,000 1,486,134 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/26 2,360,000 2,502,662 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 3,250,000 3,444,740 The Fund 31 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 2,000,000 2,096,940 Puerto Rico Electric Power Authority, Power Revenue (Insured; FGIC) (Prerefunded) 5.00 7/1/15 1,000,000 a 1,191,130 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/26 1,000,000 1,111,110 Puerto Rico Public Finance Corporation, Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 8/1/26 1,500,000 1,999,395 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 1,056,300 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 1,000,000 1,107,070 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 7,860,000 8,632,952 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.50 8/1/44 1,000,000 1,137,650 Total Long-Term Municipal Investments (cost $530,427,917) Short-Term Municipal Investments.7% California.4% California, GO Notes (Kindergarten-University) (LOC: California State Teachers Retirement System and Citibank NA) 0.24 9/1/10 2,200,000 e 2,200,000 32 Short-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida.1% Florida Municipal Power Agency, Revenue, Refunding (All-Requirements Power Supply Project) (LOC; Bank of America) 0.26 9/1/10 600,000 e 600,000 New York.2% New York City, GO Notes (LOC; Bank of America) 0.25 9/1/10 1,100,000 e 1,100,000 Total Short-Term Municipal Investments (cost $3,900,000) Total Investments (cost $534,327,917) 98.5% Cash and Receivables (Net) 1.5% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Security exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At August 31, 2010, this security had a market value of $1,597,712 or 0.3% of net assets. d Purchased on a delayed delivery basis. e Variable rate demand noterate shown is the interest rate in effect at August 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. The Fund 33 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 34 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 30.5 AA Aa AA 22.6 A A A 27.8 BBB Baa BBB 8.7 BB Ba BB 2.5 B B B .1 F1 MIG1/P1 SP1/A1 .7 Not Rated f Not Rated f Not Rated f 7.1  Based on total investments. f Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 35 STATEMENT OF ASSETS AND LIABILITIES August 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 534,327,917 568,937,338 Cash 4,701,174 Interest receivable 6,717,775 Receivable for shares of Common Stock subscribed 898,883 Prepaid expenses 32,694 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 313,314 Payable for investment securities purchased 2,579,825 Payable for shares of Common Stock redeemed 694,776 Accrued expenses 145,883 Net Assets ($) Composition of Net Assets ($): Paid-in capital 553,561,823 Accumulated net realized gain (loss) on investments (10,617,178) Accumulated net unrealized appreciation (depreciation) on investments 34,609,421 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Class Z Net Assets ($) 295,188,741 1,910,014 25,610,183 8,146,103 246,699,025 Shares Outstanding 21,376,921 138,308 1,854,674 589,731 17,857,182 Net Asset Value Per Share ($) See notes to financial statements. 36 STATEMENT OF OPERATIONS Year Ended August 31, 2010 Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 2,858,028 Shareholder servicing costsNote 3(c) 867,630 Distribution feesNote 3(b) 162,334 Registration fees 84,417 Custodian feesNote 3(c) 57,111 Professional fees 49,473 Directors fees and expensesNote 3(d) 39,498 Prospectus and shareholders reports 34,583 Loan commitment feesNote 2 13,224 Interest and expense related to floating rate notes issuedNote 4 5,502 Interest expenseNote 2 50 Miscellaneous 51,730 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (1,254,970) Lessreduction in fees due to earnings creditsNote 1(b) (542) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (3,697,897) Net unrealized appreciation (depreciation) on investments 29,344,403 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 37 STATEMENT OF CHANGES IN NET ASSETS Year Ended August 31, 2010 2009 a Operations ($): Investment incomenet 21,204,094 15,541,452 Net realized gain (loss) on investments (3,697,897) (4,747,081) Net unrealized appreciation (depreciation) on investments 29,344,403 964,927 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (9,222,536) (3,786,367) Class B Shares (64,874) (70,163) Class C Shares (738,207) (399,062) Class I Shares (156,594) (1,467) Class Z Shares (10,931,039) (11,244,522) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 39,933,970 35,712,831 Class B Shares 222,923 257,616 Class C Shares 5,840,810 6,350,246 Class I Shares 8,267,667 81,549 Class Z Shares 14,001,933 7,979,621 Net assets received in connection with reorganizationNote 1 193,276,588  Dividends reinvested: Class A Shares 6,576,697 2,508,776 Class B Shares 46,460 39,406 Class C Shares 455,401 164,773 Class I Shares 90,114 1,084 Class Z Shares 7,866,412 7,937,340 Cost of shares redeemed: Class A Shares (40,825,734) (24,108,937) Class B Shares (1,283,255) (1,218,272) Class C Shares (4,558,849) (1,745,043) Class I Shares (533,223)  Class Z Shares (20,147,338) (32,054,365) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 342,586,140 344,421,798 End of Period 38 Year Ended August 31, 2010 2009 a Capital Share Transactions: Class A b Shares sold 2,978,959 2,856,437 Shares issued in connection with reorganizationNote 1 13,664,217  Shares issued for dividends reinvested 488,656 199,384 Shares redeemed (3,042,506) (1,923,823) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 16,555 20,618 Shares issued in connection with reorganizationNote 1 106,472  Shares issued for dividends reinvested 3,454 3,139 Shares redeemed (95,957) (96,170) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 434,451 503,395 Shares issued in connection with reorganizationNote 1 715,420  Shares issued for dividends reinvested 33,860 13,050 Shares redeemed (338,266) (139,574) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 616,152 6,443 Shares issued for dividends reinvested 6,665 85 Shares redeemed (39,614)  Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 1,043,410 632,269 Shares issued for dividends reinvested 585,482 631,371 Shares redeemed (1,501,806) (2,593,735) Net Increase (Decrease) in Shares Outstanding a The fund commenced offering Class I shares on December 15, 2008. b During the period ended August 31, 2010, 41,963 Class B shares representing $562,218 were automatically converted to 41,968 Class A shares and during the period ended August 31, 2009, 18,768 Class B shares representing $237,450 were automatically converted to 18,783 Class A shares. See notes to financial statements. The Fund 39 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended August 31, Class A Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 13.10 13.23 13.50 13.81 13.97 Investment Operations: Investment incomenet a .58 .59 .58 .55 .55 Net realized and unrealized gain (loss) on investments .71 (.13) (.27) (.30) (.16) Total from Investment Operations 1.29 .46 .31 .25 .39 Distributions: Dividends from investment incomenet (.58) (.59) (.58) (.56) (.55) Net asset value, end of period 13.81 13.10 13.23 13.50 13.81 Total Return (%) b 10.10 3.78 2.35 1.79 2.92 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .97 .99 .98 .99 1.01 Ratio of net expenses to average net assets .70 .70 .70 .69 .69 Ratio of interest and expense related to floating rate notes issued to average net assets .00 c     Ratio of net investment income to average net assets 4.37 4.70 4.33 4.05 4.03 Portfolio Turnover Rate 20.53 31.77 49.59 43.08 17.59 Net Assets, end of period ($ x 1,000) 295,189 95,477 81,428 74,676 3,970 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Amount represents less than .01%. See notes to financial statements. 40 Year Ended August 31, Class B Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 13.11 13.23 13.51 13.81 13.98 Investment Operations: Investment incomenet a .50 .52 .51 .49 .48 Net realized and unrealized gain (loss) on investments .72 (.11) (.27) (.30) (.16) Total from Investment Operations 1.22 .41 .24 .19 .32 Distributions: Dividends from investment incomenet (.52) (.53) (.52) (.49) (.49) Net asset value, end of period 13.81 13.11 13.23 13.51 13.81 Total Return (%) b 9.48 3.35 1.77 1.36 2.34 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.60 1.61 1.54 1.57 1.56 Ratio of net expenses to average net assets 1.20 1.20 1.20 1.19 1.19 Ratio of interest and expense related to floating rate notes issued to average net assets .00 c     Ratio of net investment income to average net assets 3.89 4.22 3.84 3.57 3.55 Portfolio Turnover Rate 20.53 31.77 49.59 43.08 17.59 Net Assets, end of period ($ x 1,000) 1,910 1,413 2,385 3,260 600 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Amount represents less than .01%. See notes to financial statements. The Fund 41 FINANCIAL HIGHLIGHTS (continued) Year Ended August 31, Class C Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 13.10 13.23 13.50 13.81 13.98 Investment Operations: Investment incomenet a .48 .50 .48 .44 .46 Net realized and unrealized gain (loss) on investments .71 (.13) (.27) (.30) (.18) Total from Investment Operations 1.19 .37 .21 .14 .28 Distributions: Dividends from investment incomenet (.48) (.50) (.48) (.45) (.45) Net asset value, end of period 13.81 13.10 13.23 13.50 13.81 Total Return (%) b 9.27 3.00 1.59 1.02 2.08 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.72 1.74 1.73 1.74 1.76 Ratio of net expenses to average net assets 1.45 1.45 1.45 1.44 1.44 Ratio of interest and expense related to floating rate notes issued to average net assets .00 c     Ratio of net investment income to average net assets 3.62 3.93 3.58 3.32 3.29 Portfolio Turnover Rate 20.53 31.77 49.59 43.08 17.59 Net Assets, end of period ($ x 1,000) 25,610 13,220 8,364 7,549 611 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Amount represents less than .01%. See notes to financial statements. 42 Year Ended August 31, Class I Shares 2010 2009 a Per Share Data ($): Net asset value, beginning of period 13.10 11.65 Investment Operations: Investment incomenet b .61 .45 Net realized and unrealized gain (loss) on investments .72 1.45 Total from Investment Operations 1.33 1.90 Distributions: Dividends from investment incomenet (.62) (.45) Net asset value, end of period 13.81 13.10 Total Return (%) 10.35 16.46 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .71 .96 d Ratio of net expenses to average net assets .46 .45 d Ratio of interest and expense related to floating rate notes issued to average net assets .00 e  Ratio of net investment income to average net assets 4.56 4.91 d Portfolio Turnover Rate 20.53 31.77 Net Assets, end of period ($ x 1,000) 8,146 86 a From December 15, 2008 (commencement of initial offering) to August 31, 2009. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. The Fund 43 FINANCIAL HIGHLIGHTS (continued) Year Ended August 31, Class Z Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 13.11 13.23 13.51 13.81 13.98 Investment Operations: Investment incomenet a .62 .62 .62 .59 .59 Net realized and unrealized gain (loss) on investments .70 (.12) (.28) (.30) (.17) Total from Investment Operations 1.32 .50 .34 .29 .42 Distributions: Dividends from investment incomenet (.61) (.62) (.62) (.59) (.59) Net asset value, end of period 13.82 13.11 13.23 13.51 13.81 Total Return (%) 10.34 4.12 2.53 2.11 3.11 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .74 .77 .76 .76 .77 Ratio of net expenses to average net assets .48 .45 .45 .44 .44 Ratio of interest and expense related to floating rate notes issued to average net assets .00 b     Ratio of net investment income to average net assets 4.60 4.97 4.58 4.31 4.30 Portfolio Turnover Rate 20.53 31.77 49.59 43.08 17.59 Net Assets, end of period ($ x 1,000) 246,699 232,390 252,246 268,420 192,404 a Based on average shares outstanding at each month end. b Amount represents less than .01%. See notes to financial statements. 44 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus AMT-Free Municipal Bond Fund (the fund) is a separate non-diversified series of Dreyfus Municipal Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company that offers four series, including the fund. The funds investment objective seeks as high a level of current income exempt from federal income tax as is consistent with the preservation of capital.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. As of the close of business on January 19, 2010, pursuant to an Agreement and Plan of Reorganization previously approved by the funds Board of Directors, all of the assets, subject to the liabilities, of Dreyfus State Municipal Bond Funds, DreyfusVirginia Fund (Virginia Fund), were transferred to the fund in exchange for corresponding class of shares of Common Stock of the fund of equal value.The purpose of the transaction was to combine two funds with comparable investment objectives and strategies. Shareholders of Class A, Class B and Class C of Virginia Fund received Class A, Class B and Class C shares of the fund, respectively, in each case in an amount equal to the aggregate net asset value of their investment in Virginia Fund at the time of the exchange.The exchange ratio for each class of shares was 1.24 to 1.The net asset value of the funds shares on the close of business January 19, 2010, after the reorganization was $13.35 for Class A, $13.35 for Class B and $13.35 for Class C shares, and a total of 4,111,394 Class A shares, 42,128 Class B shares and 213,068 Class C shares were issued to shareholders of Virginia Fund in the exchange. The exchange was a tax-free event to Virginia Fund shareholders. For financial reporting purposes, assets received and shares issued by the fund were recorded at fair value; however the cost basis of investments received from Virginia Fund was carried forward to align ongoing The Fund 45 NOTES TO FINANCIAL STATEMENTS (continued) reporting of the funds realized and unrealized gains and losses with amounts distributable to shareholders for tax purposes. As of the close of business on January 26, 2010, pursuant to an Agreement and Plan of Reorganization previously approved by the funds Board of Directors, all of the assets, subject to the liabilities, of Dreyfus State Municipal Bond Funds, Dreyfus North Carolina Fund (North Carolina Fund), were transferred to the fund in exchange for corresponding class of shares of Common Stock of the fund of equal value.The purpose of the transaction was to combine two funds with comparable investment objectives and strategies. Shareholders of Class A, Class B and Class C of North Carolina Fund received Class A, Class B and Class C shares of the fund, respectively, in each case in an amount equal to the aggregate net asset value of their investment in North Carolina Fund at the time of the exchange.The exchange ratio for each class of shares was 1.02 to 1.The net asset value of the funds shares on the close of business January 26, 2010, after the reorganization was $13.35 for Class A, $13.35 for Class B and $13.35 for Class C shares, and a total of 4,158,878 Class A shares, 45,554 Class B shares and 266,510 Class C shares were issued to shareholders of North Carolina Fund in the exchange.The exchange was a tax-free event to North Carolina Fund shareholders. For financial reporting purposes, assets received and shares issued by the fund were recorded at fair value; however the cost basis of investments received from North Carolina Fund was carried forward to align ongoing reporting of the funds realized and unrealized gains and losses with amounts distributable to shareholders for tax purposes. As of the close of business on January 28, 2010, pursuant to an Agreement and Plan of Reorganization previously approved by the funds Board of Directors, all of the assets, subject to the liabilities, of Dreyfus State Municipal Bond Funds, Dreyfus Michigan Fund (Michigan Fund), were transferred to the fund in exchange for corresponding class of shares of Common Stock of the fund of equal value. The purpose of the transaction was to combine two funds with comparable investment objectives and strategies. Shareholders of Class A, Class B and Class C of Michigan Fund received Class A, Class B and Class C shares of the fund, respectively, in each case in an amount equal to the 46 aggregate net asset value of their investment in Michigan Fund at the time of the exchange. The exchange ratio for each class of shares was 1.09 to 1.The net asset value of the funds shares on the close of business January 28, 2010, after the reorganization was $13.33 for Class A, $13.33 for Class B and $13.33 for Class C shares, and a total of 5,393,945 Class A shares, 18,790 Class B shares and 235,842 Class C shares were issued to shareholders of Michigan Fund in the exchange. The exchange was a tax-free event to Michigan Fund shareholders. For financial reporting purposes, assets received and shares issued by the fund were recorded at fair value; however the cost basis of investments received from Michigan Fund was carried forward to align ongoing reporting of the funds realized and unrealized gains and losses with amounts distributable to shareholders for tax purposes. The net assets and net unrealized appreciation on investments immediately before the acquisitions as of the merger dates for the acquired funds and as of January 19, 2010 for the fund, were as follows: Unrealized Appreciation ($) Net Assets ($) Virginia FundTarget Fund 2,489,966 58,293,983 North Carolina FundTarget Fund 2,446,568 59,687,068 Michigan FundTarget Fund 4,164,842 75,295,537 Dreyfus AMT-Free Municipal Bond Fund-Acquiring Fund 3,960,241 359,223,594 Total Assuming the acquisitions of Virginia Fund, North Carolina Fund and Michigan Fund had been completed on September 1, 2009, respectively, the acquiring funds pro forma results in the Statement of Operations during the period ended August 31, 2010 would have been as follows: Net investment income $24,648,627 1 Net realized and unrealized gain (loss) on investments $28,834,762 2 Net increase (decrease) in net assets resulting from operations $53,483,389 1 $21,204,094 as reported in the Statement of Operations, plus $951,475 Virginia Fund, $1,038,720 North Carolina Fund and $1,454,338 Michigan Fund pre-merger. 2 $25,646,506 as reported in the Statement of Operations plus $756,846 Virginia Fund, $989,007 North Carolina Fund and $1,442,403 Michigan Fund pre-merger. The Fund 47 NOTES TO FINANCIAL STATEMENTS (continued) Because the combined funds have been managed as a single integrated fund since the acquisition was completed, it is not practicable to separate the amounts of revenue and earnings of Virginia Fund, North Carolina Fund and Michigan Fund that have been included in the funds Statement of Operations since August 31, 2010. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares.The fund is authorized to issue 600 million shares of $.001 par value Common Stock.The fund currently offers five classes of shares: Class A (100 million shares authorized), Class B (100 million shares authorized), Class C (100 million shares authorized), Class I (100 million shares authorized) and Class Z (200 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years. The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Class Z shares are closed to new investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. 48 The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The Fund 49 NOTES TO FINANCIAL STATEMENTS (continued) The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2010 Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  568,937,338  50 In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at August 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when-issued or delayed-delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally The Fund 51 NOTES TO FINANCIAL STATEMENTS (continued) declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended August 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended August 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At August 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed tax-exempt income $371,643, accumulated capital losses $8,328,607 and unrealized appreciation $34,719,958. In addition, the fund had $2,399,108 of capital losses realized after October 31, 2009, which were deferred for tax purposes to the first day of the following fiscal year. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to August 31, 2010. If not applied, $150,775 of the carryover expires in fiscal 2012, $7,447 expires in fiscal 2013, $820,185 expires in fiscal 2016, $2,063,006 expires in fiscal 2017 and $5,287,194 expires in fiscal 2018. 52 The tax character of distributions paid to shareholders during the fiscal periods ended August 31, 2010 and August 31, 2009 were as follows: tax exempt income $21,035,414 and $15,499,878 and ordinary income $77,836 and $1,703, respectively. During the period ended August 31, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments, a capital loss carryover expiration and capital loss carryovers from fund mergers, the fund decreased accumulated undistributed investment income-net by $90,844, decreased accumulated net realized gain (loss) on investments by $680,978 and increased paid-in capital by $771,822. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended August 31, 2010 was approximately $3,600, with a related weighted average annualized interest rate of 1.39%. NOTE 3Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .60% of the value of the funds average daily net assets and is payable monthly.The Manager has The Fund 53 NOTES TO FINANCIAL STATEMENTS (continued) contractually agreed to waive receipt of its fees and/or assume the expenses of the fund so that fund expenses (exclusive of shareholder services plan fees, Rule 12b-1 distribution plan fees, taxes, brokerage fees, interest on borrowings, commitment fees and extraordinary expenses) do not exceed an annual rate of .45% of the value of the funds average daily net assets. The Manager may terminate this agreement upon at least 90 days notice to shareholders, but has committed not to do so until at least January 1, 2011.The reduction in management fee, pursuant to the agreement, amounted to $1,254,970 during the period ended August 31, 2010. During the period ended August 31, 2010, the Distributor retained $16,260 from commissions earned on sales of the funds Class A shares, and $5,005 and $7,734 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended August 31, 2010, Class B and Class C shares were charged $8,369 and $153,965, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of Class A, Class B and Class C shares for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended August 31, 2010, Class A, 54 Class B and Class C shares were charged $529,590, $4,185 and $51,321 respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan with respect to Class Z (Class Z Shareholder Services Plan), Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class Z shares providing reports and other information, and services related to the maintenance of Class Z shareholder accounts. During the period ended August 31, 2010, Class Z shares were charged $105,659 pursuant to the Class Z Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended August 31, 2010, the fund was charged $110,089 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended August 31, 2010, the fund was charged $8,774 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $542. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended August 31, 2010, the fund was charged $57,111 pursuant to the custody agreement. The Fund 55 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended August 31, 2010, the fund was charged $4,648 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $290,256, Rule 12b-1 distribution plan fees $16,923, shareholder services plan fees $67,552, custodian fees $15,274, chief compliance officer fees $673 and transfer agency per account fees $30,620, which are offset against an expense reimbursement currently in effect in the amount of $107,984. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended August 31, 2010, amounted to $114,402,045 and $97,139,579, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended August 31, 2010. These disclosures did not impact the notes to the financial statements. Inverse Floater Securities: The fund may participate in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds purchased by the fund are transferred to a trust.The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or 56 more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the fund. The fund accounts for the transfer of bonds to the trust as secured borrowings, with the securities transferred remaining in the funds investments, and the related floating rate certificate securities reflected as a fund liability under the caption, Payable for floating rate notes issued in the Statement of Assets and Liabilities.At August 31, 2010, there were no floating rate notes outstanding. The average amount of borrowings outstanding under the inverse floater structure during the period ended August 31, 2010, was approximately $850,000, with a related weighted average annualized interest rate of .65%. At August 31, 2010, the cost of investments for federal income tax purposes was $534,217,380; accordingly, accumulated net unrealized appreciation on investments was $34,719,958, consisting of $39,018,279 gross unrealized appreciation and $4,298,321 gross unrealized depreciation. The Fund 57 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus AMT-Free Municipal Bond Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus AMT-Free Municipal Bond Fund (one of the series comprising Dreyfus Municipal Funds, Inc.) as of August 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the periods indicated therein.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of August 31, 2010 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus AMT-Free Municipal Bond Fund at August 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York October 25, 2010 58 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during its fiscal year ended August 31, 2010 as exempt-interest dividends (not generally subject to regular federal income tax), except $77,836 that is being designated as an ordinary income distribution for reporting purposes. Where required by federal tax law rules, shareholders will receive notification of their portion of the funds taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2010 calendar year on Form 1099-DIV and their portion of the funds tax-exempt dividends paid for the 2010 calendar year on Form 1099-INT, both of which will be mailed in early 2011. The Fund 59 BOARD MEMBERS INFORMATION (Unaudited) 60 The Fund 61 BOARD MEMBERS INFORMATION (Unaudited) (continued) Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the funds Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Arnold S. Hiatt, Emeritus Board Member 62 OFFICERS OF THE FUND (Unaudited) The Fund 63 OFFICERS OF THE FUND (Unaudited) (continued) 64 The Fund 65 For More Information Telephone Call your financial representative or 1-800-554-4611 Holders of Class Z call 1-800-645-6561 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. Dreyfus BASIC Municipal Money Market Fund ANNUAL REPORT August 31, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 16 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 20 Notes to Financial Statements 28 Report of Independent Registered Public Accounting Firm 29 Important Tax Information 30 Board Members Information 33 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus BASIC Municipal Money Market Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus BASIC Municipal Money Market Fund, covering the 12-month period from September 1, 2009, through August 31, 2010. As the summer of 2010 cooled off, so did the pace of the U.S. and global economic recoveries. Former engines of growth appeared to stall as large parts of the developed world remained indebted and burdened by weak housing markets.While some emerging markets have posted more impressive growth rates, their developing economies have not yet provided a meaningful boost to global economic activity.The result has been a subpar U.S. recovery with stubbornly high unemployment rates, low levels of consumer confidence and muted corporate investment. We do not expect a return to recessionary conditions, thanks to record low short-term interest rates and quantitative easing from the Federal Reserve Board (the Fed). Indeed, with inflationary pressures currently negligible, we do not expect the Fed to raise short-term interest rates anytime soon, and money market yields seem likely to stay near historical lows. We have identified higher return opportunities in the stock and bond markets, stemming from improved valuations, healthy corporate balance sheets, better-than-expected earnings and the global search for yield. As always, your financial advisor is best-suited to help you evaluate and adjust your current asset allocations and potentially seize opportunities in this slow-growth economic context. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation September 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2009, through August 31, 2010, as provided by Colleen Meehan, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended August 31, 2010, Dreyfus BASIC Municipal Money Market Fund produced a yield of 0.01%. Taking into account the effects of compounding, the fund produced an effective yield of 0.01%. 1 Money market yields remained at historical lows as U.S. economic growth moderated, prompting the Federal Reserve Board (the Fed) to maintain an aggressively accommodative monetary policy. Robust demand for a limited supply of tax-exempt money market instruments also contributed to low yields. The Funds Investment Approach The fund seeks as high a level of current income exempt from federal income taxes as is consistent with the preservation of capital and the maintenance of liquidity.To pursue this goal, the fund normally invests substantially all of its assets in short-term, high-quality municipal obligations that provide income exempt from federal income taxes. The fund may also invest in high-quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. Although the fund seeks to provide income exempt from federal income taxes, interest from some of its holdings may be subject to the federal alternative minimum tax. In addition, the fund may invest temporarily in high-quality, taxable money market instruments when acceptable municipal obligations are not available for investment. Money Market Yields Hovered Near Historical Lows Although unemployment remained stubbornly high and housing markets have yet to recover meaningfully, manufacturing activity continued The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) to rebound early in the reporting period, helping to bolster confidence among consumers, businesses and investors. Still, the economic recovery throughout the reporting period proved to be milder than most previous recoveries. Indeed, the domestic economic growth rate, while still positive, moderated in the second quarter of 2010 compared to the first quarter of the year. The U.S. and global economies were constrained by several new influences during the reporting period, including turmoil in European sovereign debt markets and inflationary pressures in China.These global developments added to ongoing economic concerns regarding lackluster consumer spending and high unemployment levels in the United States. In light of these challenges and recently slowing economic growth, the Fed retained the aggressively accommodative monetary policy it first established in December 2008. In the municipal securities market, the supply of variable-rate demand notes and tender option bonds remained relatively low, due mainly to tighter lending restrictions and credit-rating downgrades. Instead, issuers continued to turn to longer-term bonds, including securities through the federally subsidized Build America Bonds program, which diverted a substantial amount of new municipal issuance to the taxable bond market. Meanwhile, demand for tax-exempt money market instruments remained robust from investors concerned about potential tax increases, putting additional downward pressure on already low tax-exempt money market yields. Finally, most states and municipalities continued to face fiscal challenges stemming from reduced tax receipts and greater demand for services, limiting the supply of instruments meeting our investment criteria. In-House Research Supported Credit Quality The in-depth, independent research conducted by our credit analysts into the issuers we consider led us to retain our focus on direct, high-quality municipal obligations during the reporting period.As we have for some time, we favored instruments backed by pledged tax appropriations or revenues from facilities providing essential services. We generally shied 4 away from instruments issued by entities that depend heavily on state aid. We also avoided instruments that our credit analysts believe may be subject to credit-rating downgrades, including some that came to market with elevated yields to compensate investors for higher risks. We set the funds weighted average maturities in a range that was roughly in line with industry averages. In addition, we prepared the fund for new government regulations that took effect during the reporting period, including a reduction in the funds maximum weighted average maturity from 90 days to 60 days. Safety and Liquidity Remain Paramount The Fed repeatedly has indicated that it is likely to keep short-term interest rates near historical lows for an extended period.Therefore, we believe the prudent course continues to be an emphasis on preservation of capital and liquidity. However, we expect the supply of newly issued tax-exempt money market instruments to trend higher in the months ahead, which could support higher yields.We also are mindful that, when the Fed eventually begins to raise the federal funds rate, a relatively defensive maturity-management strategy may enable the fund to capture higher yields more quickly as they become available. September 15, 2010 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency.Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation, pursuant to an agreement in effect until such time as shareholders are given at least 90 days notice and which Dreyfus has committed will remain in place until at least January 1, 2011. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus BASIC Municipal Money Market Fund from March 1, 2010 to August 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2010 Expenses paid per $1,000  $ 2.07 Ending value (after expenses) $1,000.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2010 Expenses paid per $1,000  $ 2.09 Ending value (after expenses) $1,023.14  Expenses are equal to the funds annualized expense ratio of .41%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS August 31, 2010 Short-Term Coupon Maturity Principal Investments99.8% Rate (%) Date Amount ($) Value ($) Colorado1.4% Solaris Metropolitan District Number 1, Property Tax Revenue (LOC; Key Bank) 0.45 9/7/10 2,610,000 a 2,610,000 Connecticut1.1% Plainville, GO Notes, BAN 1.50 10/28/10 2,000,000 2,002,453 Florida7.8% Capital Trust Agency, MFHR (Brittany Bay Apartments Watermans Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.33 9/7/10 2,790,000 a,b 2,790,000 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 2.00 4/21/11 5,000,000 5,022,589 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue, Refunding 5.00 3/1/11 1,000,000 1,016,561 Jacksonville, Educational Facilities Revenue (Edward Waters College Project) (LOC; Wachovia Bank) 0.39 9/7/10 1,240,000 a 1,240,000 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (LOC; Branch Banking and Trust Co.) 0.30 9/7/10 4,500,000 a 4,500,000 Georgia4.6% Clayton County Development Authority, Revenue (DACC Public Purpose Corporation II Project) (LOC; Dexia Credit Locale) 0.43 9/7/10 4,570,000 a 4,570,000 Cobb County, GO Notes, TAN 1.50 12/30/10 4,000,000 4,015,851 Illinois.5% Illinois Development Finance Authority, Revenue (Park Ridge Youth Campus Project) (LOC; ABN-AMRO) 0.50 9/7/10 1,000,000 a 1,000,000 The Fund 7 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Indiana4.2% Indiana Educational Facilities Authority, Revenue (Martin University Project) (LOC; Key Bank) 0.38 9/7/10 2,455,000 a 2,455,000 Indianapolis Local Public Improvement Bond Bank, Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.32 9/1/10 5,400,000 a 5,400,000 Iowa5.2% Guttenberg, HR, BAN (Guttenberg Municipal Hospital Project) 1.50 12/1/10 2,600,000 2,603,215 Iowa Finance Authority, SWDR (MidAmerican Energy Project) 0.44 9/7/10 5,000,000 a 5,000,000 Iowa Higher Education Loan Authority, Revenue, BAN (William Penn University Project) 1.50 12/1/10 2,000,000 2,002,473 Kansas.8% Shawnee, IDR (Thrall Enterprises Inc. Project) (LOC; ABN-AMRO) 0.50 9/7/10 1,500,000 a 1,500,000 Louisiana4.2% Ascension Parish, Revenue (BASF Corporation Project) 0.44 9/7/10 2,800,000 a 2,800,000 Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; FHLB) 0.28 9/7/10 5,000,000 a 5,000,000 Maryland2.6% Maryland Economic Development Corporation, Revenue (Chesapeake Advertising Facility) (LOC; M&T Bank) 0.55 9/7/10 1,545,000 a 1,545,000 Montgomery County, EDR (Riderwood Village, Inc. Project) (LOC; M&T Bank) 0.28 9/7/10 3,260,000 a 3,260,000 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts1.6% Massachusetts, GO Notes, RAN 2.00 5/26/11 3,000,000 3,037,204 Michigan6.5% Michigan, GO Notes 2.00 9/30/10 5,000,000 5,005,815 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.40 10/5/10 4,705,000 4,705,000 Oakland County Economic Development Corporation, LOR (Michigan Seamless Tube LLC Project) (LOC; ABN-AMRO) 0.45 9/7/10 2,430,000 a 2,430,000 Minnesota1.7% Waite Park, IDR (McDowall Company Project) (LOC; U.S. Bank NA) 0.48 9/7/10 3,240,000 a 3,240,000 New Hampshire2.7% New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; JPMorgan Chase Bank) 0.25 9/1/10 5,000,000 a 5,000,000 New Jersey1.2% East Brunswick Township, GO Notes, BAN 2.50 4/27/11 2,190,000 2,217,403 New York4.3% Metropolitan Transportation Authority, RAN 2.00 12/31/10 4,000,000 4,021,314 Metropolitan Transportation Authority, Transportation Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.32 9/7/10 4,000,000 a 4,000,000 North Carolina5.5% North Carolina Capital Facilities Finance Agency, Educational Facilities Revenue (High Point University Project) (LOC; Branch Banking and Trust Co.) 0.30 9/7/10 4,000,000 a 4,000,000 The Fund 9 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) North Carolina (continued) North Carolina Medical Care Commission, Health Care Facility Revenue (Merlots Program) (Providence Place Retirement Community Nursing Home Project) (Liquidity Facility; Wachovia Bank and LOC; GNMA) 0.29 9/7/10 6,200,000 a,b 6,200,000 Ohio2.0% Akron, Street Improvement Special Assessment Notes 3.50 10/1/10 1,000,000 1,000,600 Clark County, Solid Waste Facilities Revenue (Eastwood Dairy LLC Project) (LOC; Wachovia Bank) 0.51 9/7/10 2,750,000 a 2,750,000 Oklahoma4.0% Optima Municipal Authority, Industrial Revenue (Seaboard Project) (LOC; Bank of the West) 0.34 9/7/10 7,500,000 a 7,500,000 Pennsylvania4.9% Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.28 9/7/10 1,600,000 a 1,600,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.28 9/7/10 1,200,000 a 1,200,000 Lancaster County Hospital Authority, Health Center Revenue (LUTHERCARE Project) (LOC; M&T Bank) 0.30 9/7/10 1,257,000 a 1,257,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Bank) 0.45 9/7/10 5,000,000 a 5,000,000 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) South Carolina5.4% South Carolina Association of Governmental Organizations, COP (Evidencing Undivided Proportionate Interests in Tax Anticipation Notes (General Obligations) of Certain South Carolina School Districts) 2.00 4/15/11 5,000,000 5,050,106 South Carolina Jobs-Economic Development Authority, HR (Conway Hospital, Inc.) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Branch Banking and Trust Co.) 0.33 9/7/10 4,950,000 a 4,950,000 Tennessee11.3% Industrial Development Board of Blount County and the Cities of Alcoa and Maryville, Local Government Public Improvement Revenue (Maryville Civic Arts Center Project) (LOC; Branch Banking and Trust Co.) 0.30 9/7/10 5,900,000 a 5,900,000 Knox County Health, Educational and Housing Facility Board, Hospital Facilities Revenue (Catholic Healthcare Partners) (LOC; Landesbank Baden-Wurttemberg) 0.32 9/7/10 4,300,000 a 4,300,000 Sevier County Public Building Authority, Public Project Construction Notes (Tennessee Association of Utility Districts Interim Loan Program) 1.25 3/1/11 2,000,000 2,005,454 Tennergy Corporation, Gas Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 0.32 9/7/10 2,785,000 a,b 2,785,000 The Fund 11 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Tennessee (continued) Tennergy Corporation, Gas Revenue (Putters Program) (LOC; BNP Paribas) 0.32 9/7/10 5,930,000 a,b 5,930,000 Texas4.3% El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 0.35 12/7/10 3,750,000 3,750,000 Greenville Industrial Development Corporation, IDR (Woodgrain Project) (LOC; General Electric Capital Corp.) 0.38 9/7/10 3,225,000 a 3,225,000 Harris County Health Facilities Development Corporation, Revenue (Saint Lukes Episcopal Hospital) (Liquidity Facility: Bank of America, JPMorgan Chase Bank and Northern Trust Co .) 0.25 9/1/10 1,100,000 a 1,100,000 Vermont1.7% Vermont Economic Development Authority, Revenue, CP (Economic Development Capital Program) (LOC; Credit Agricole) 0.47 10/12/10 3,200,000 3,200,000 Virginia1.4% Hanover County Industrial Development Authority, IDR (Virginia Iron and Metal Company Inc., Project) (LOC; Branch Banking and Trust Co.) 0.38 9/7/10 2,555,000 a 2,555,000 Washington1.3% Port of Chehalis Industrial Development Corporation, Industrial Revenue (JLT Holding, LLC Project) (LOC; Wells Fargo Bank) 0.46 9/7/10 2,480,000 a 2,480,000 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Wisconsin7.6% Manitowoc County, Note Anticipation Notes 1.75 10/1/10 3,000,000 3,002,575 Waupaca, IDR (Gusmer Enterprises, Inc. Project) (LOC; Wachovia Bank) 0.51 9/7/10 3,015,000 a 3,015,000 Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; Bank One) 0.35 9/7/10 3,015,000 a 3,015,000 Wisconsin Health and Educational Facilities Authority, Revenue, Refunding (Lawrence University of Wisconsin) (LOC; JPMorgan Chase Bank) 0.30 9/7/10 4,035,000 a 4,035,000 Wisconsin Rural Water Construction Loan Program Commission, Revenue, BAN 1.50 11/15/10 1,000,000 1,001,527 Total Investments (cost $185,797,140) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% a Variable rate demand noterate shown is the interest rate in effect at August 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At August 31, 2010, these securities amounted to $17,705,000 or 9.5% of net assets. The Fund 13 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 14 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  F1+,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 85.9 AAA,AA,A c Aaa,Aa,A c AAA,AA,A c 4.6 Not Rated d Not Rated d Not Rated d 9.5  Based on total investments. c Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. d Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 15 STATEMENT OF ASSETS AND LIABILITIES August 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 185,797,140 185,797,140 Cash 215,201 Interest receivable 390,500 Prepaid expenses 31,420 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(b) 55,014 Payable for shares of Common Stock redeemed 112,471 Accrued expenses 72,474 Net Assets ($) Composition of Net Assets ($): Paid-in capital 186,194,302 Net Assets ($) Shares Outstanding (3 billion shares of $.001 par value Common Stock authorized) 186,194,302 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 16 STATEMENT OF OPERATIONS Year Ended August 31, 2010 Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 1,260,625 Shareholder servicing costsNote 2(b) 130,152 Professional fees 56,642 Custodian feesNote 2(b) 31,405 Registration fees 19,656 Directors fees and expensesNote 2(c) 19,051 Prospectus and shareholders reports 9,568 Treasury insurance expenseNote 1(e) 6,752 Miscellaneous 25,837 Total Expenses Lessreduction in management fee due to undertakingNote 2(a) (424,989) Lessreduction in expenses due to undertakingNote 2(a) (115,080) Lessreduction in fees due to earnings creditsNote 1(b) (136) Net Expenses Investment IncomeNet, representing net increase in net assets resulting from operations See notes to financial statements. The Fund 17 STATEMENT OF CHANGES IN NET ASSETS Year Ended August 31, 2010 2009 Operations ($): Investment Income-Net, representing net increase in net assets resulting from operations Dividends to Shareholders from ($): Investment incomenet Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold 49,576,436 101,299,363 Dividends reinvested 41,539 3,626,278 Cost of shares redeemed (161,487,259) (167,512,764) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 298,063,586 360,650,709 End of Period See notes to financial statements. 18 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended August 31, 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .000 a .011 .025 .033 .028 Distributions: Dividends from investment incomenet (.000) a (.011) (.025) (.033) (.028) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .01 1.12 2.50 3.32 2.82 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .62 .65 .60 .60 .61 Ratio of net expenses to average net assets .40 .44 .43 .45 .44 Ratio of net investment income to average net assets .02 1.15 2.46 3.27 2.76 Net Assets, end of period ($ x 1,000) 186,194 298,064 360,651 339,372 363,231 a Amount represents less than $.001 per share. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus BASIC Municipal Money Market Fund (the fund) is a separate non-diversified series of Dreyfus Municipal Funds, Inc. (the Company) which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering four series including the fund. The funds investment objective is to seek as high a level of current income exempt from federal income tax as is consistent with the preservation of capital and maintenance of liquidity. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. 20 Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of August 31, 2010 in valuing the funds investments: Short-Term Valuation Inputs Investments ($)  Level 1Unadjusted Quoted Prices  Level 2Other Significant Observable Inputs 185,797,140 Level 3Significant Unobservable Inputs  Total  See Statement of Investments for additional detailed categorizations. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Cost of investments represents amortized cost. 22 The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended August 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended August 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At August 31, 2010, the components of accumulated earnings on a tax basis were substantially the same as for financial reporting purposes. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) The tax character of distributions paid to shareholders during the fiscal periods ended August 31, 2010 and August 31, 2009, were as follows: tax exempt income $42,896 and $3,769,513, respectively. At August 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). (e) Treasurys Temporary Guarantee Program: The fund entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guaranteed the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share fell below $0.995 (a Guarantee Event) and the fund liquidated. Recovery under the Program was subject to certain conditions and limitations. Fund shares acquired by investors after September 19, 2008 that increased the number of fund shares the investor held at the close of business on September 19, 2008 were not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 were not eligible for protection under the Program. The Program, which was originally set to expire on December 18, 2008, was initially extended by the Treasury until April 30, 2009 and had been further extended by the Treasury until September 18, 2009, at which time the Secretary of the Treasury terminated the Program. Participation in the initial term and the extended periods of the Program required a payment to the Treasury in the amount of .010%, .015% and .015%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share). 24 NOTE 2Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .50% of the value of the funds average daily net assets and is payable monthly.The Manager has agreed to waive receipt of its fees and/or assume the expenses of the fund so that the annual fund operating expenses do not exceed .45% of the value of the funds average daily net assets.The Manager may terminate this undertaking agreement upon and at least 90 days notice to shareholders, but has committed not to do so until at least January 1, 2011.The reduction in management fee, pursuant to the undertaking, amounted to $424,989 during the period ended August 31, 2010. The Manager has undertaken to reimburse expenses in the event that current yields drop below a certain level. Such limitation may fluctuate daily, is voluntary and not contractual and may be terminated at any time. The reduction in expense pursuant to the undertaking, amounted to $115,080 during the period ended August 31, 2010. (b) Under the Shareholder Services Plan, the fund reimburses the Distributor an amount not to exceed an annual rate of .25% of the value of the funds average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended August 31, 2010, the fund was charged $97,229 pursuant to the Shareholder Services Plan. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing per- The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) sonnel and facilities to perform transfer agency services for the fund. During the period ended August 31, 2010, the fund was charged $22,238 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended August 31, 2010, the fund was charged $2,412 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $136. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended August 31, 2010, the fund was charged $31,405 pursuant to the custody agreement. During the period ended August 31, 2010, the fund was charged $4,648 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $80,679, shareholder services plan fees $947, custodian fees $2,132, chief compliance officer fees $673 and transfer agency per account fees $4,812, which are offset against an expense reimbursement currently in effect in the amount of $34,229. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 26 NOTE 3Securities Transactions: The fund is permitted to purchase or sell securities from or to certain affiliated funds under specified conditions outlined in procedures adopted by the Board of Directors.The procedures have been designed to ensure that any purchase or sale of securities by the fund from or to another fund or portfolio that are, or could be, considered an affiliate by virtue of having a common investment adviser (or affiliated investment adviser), common Director and/or common officers, complies with Rule 17a-7 of the Act. During the period ended August 31, 2010, the fund engaged in purchases and sales of securities pursuant to Rule 17a-7 of the Act amounting to $149,095,000 and $93,485,000, respectively. The Fund 27 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus BASIC Municipal Money Market Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus BASIC Municipal Money Market Fund (one of the series comprising Dreyfus Municipal Funds, Inc.) as of August 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of August 31, 2010 by correspondence with the custodian. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus BASIC Municipal Money Market Fund at August 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York October 25, 2010 28 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during the fiscal year ended August 31, 2010 as exempt-interest dividends (not generally subject to regular federal income tax). Where required by federal tax law rules, shareholders will receive notification of their portion of the funds exempt-interest dividends paid for the 2010 calendar year on Form 1099-INT, which will be mailed in early 2011. The Fund 29 BOARD MEMBERS INFORMATION (Unaudited) 30 The Fund 31 BOARD MEMBERS INFORMATION (Unaudited) (continued) Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the funds Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Arnold S. Hiatt, Emeritus Board Member 32 OFFICERS OF THE FUND (Unaudited) The Fund 33 OFFICERS OF THE FUND (Unaudited) (continued) 34 The Fund 35 NOTES For More Information Telephone 1-800-645-6561 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund will disclose daily, on www.dreyfus.com, the funds complete schedule of holdings as of the end of the previous business day. The schedule of holdings will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the date of the posted holdings. The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund's Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SECs website at http://www.sec.gov and without charge, upon request, by calling 1-800-645-6561. Dreyfus BASIC New Jersey Municipal Money Market Fund ANNUAL REPORT August 31, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 17 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 21 Notes to Financial Statements 29 Report of Independent Registered Public Accounting Firm 30 Important Tax Information 31 Board Members Information 34 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus BASIC New Jersey Municipal Money Market Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus BASIC New Jersey Municipal Money Market Fund, covering the reporting period from September 1, 2009 through August 31, 2010. As the summer of 2010 cooled off, so did the pace of the U.S. and global economic recoveries. Former engines of growth appeared to stall as large parts of the developed world remained indebted and burdened by weak housing markets.While some emerging markets have posted more impressive growth rates, their developing economies have not yet provided a meaningful boost to global economic activity.The result has been a subpar U.S. recovery with stubbornly high unemployment rates, low levels of consumer confidence and muted corporate investment. We do not expect a return to recessionary conditions, thanks to record low short-term interest rates and quantitative easing from the Federal Reserve Board (the Fed). Indeed, with inflationary pressures currently negligible, we do not expect the Fed to raise short-term interest rates anytime soon, and money market yields seem likely to stay near historical lows. We have identified higher return opportunities in the stock and bond markets, stemming from improved valuations, healthy corporate balance sheets, better-than-expected earnings and the global search for yield. As always, your financial advisor is best-suited to help you evaluate and adjust your current asset allocations and potentially seize opportunities in this slow-growth economic context. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation September 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2009, through August 31, 2010, as provided by Joseph Irace, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended August 31, 2010, Dreyfus BASIC New Jersey Municipal Money Market Fund produced a yield of 0.17%. Taking into account the effects of compounding, the fund produced an effective yield of 0.17%. 1 Money market yields remained at historical lows as U.S. economic growth moderated, prompting the Federal Reserve Board (the Fed) to maintain an aggressively accommodative monetary policy. Robust demand for a limited supply of tax-exempt money market instruments also contributed to low yields. The Funds Investment Approach The fund seeks as high a level of current income exempt from federal and New Jersey state income taxes as is consistent with the preservation of capital and the maintenance of liquidity.To pursue this goal, the fund normally invests substantially all of its assets in short-term, high-quality municipal obligations that provide income exempt from federal and New Jersey state personal income taxes. The fund may also invest in high-quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. Although the fund seeks to provide income exempt from federal and New Jersey state income taxes, interest from some of its holdings may be subject to the federal alternative minimum tax. In addition, the fund may invest temporarily in high-quality, taxable money market instruments when acceptable municipal obligations are not available for investment. Money Market Yields Hovered Near Historical Lows Although unemployment remained stubbornly high and housing markets have yet to recover meaningfully, manufacturing activity continued to rebound early in the reporting period, helping to bolster confidence The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) among consumers, businesses and investors. Still, the economic recovery throughout the reporting period proved to be milder than most previous recoveries. Indeed, the domestic economic growth rate, while still positive, moderated in the second quarter of 2010 compared to the first quarter of the year. The U.S. and global economies were constrained by several new influences during the reporting period, including turmoil in European sovereign debt markets and inflationary pressures in China. These global developments added to ongoing economic concerns regarding lackluster consumer spending and high unemployment levels in the United States. In light of these challenges and recently slowing economic growth, the Fed retained the aggressively accommodative monetary policy it first established in December 2008. In the municipal securities market, the supply of variable-rate demand notes and tender option bonds remained relatively low, due mainly to tighter lending restrictions and credit-rating downgrades. Instead, issuers continued to turn to longer-term bonds, including securities through the federally subsidized Build America Bonds program, which diverted a substantial amount of new municipal issuance to the taxable bond market. Meanwhile, demand for tax-exempt money market instruments remained robust from investors concerned about potential tax increases, putting additional downward pressure on already low tax-exempt money market yields. Finally, most states and municipalities, including New Jersey, continued to face fiscal challenges stemming from reduced tax receipts and greater demand for services, limiting the supply of instruments meeting our investment criteria. New Jersey has remained under fiscal pressure, but the state appears to have closed a projected budget deficit of more than $10 billion, primarily through spending cuts. In-House Research Supported Credit Quality The in-depth, independent research conducted by our credit analysts into the issuers we consider led us to retain our focus on direct, high-quality municipal obligations during the reporting period.As we have for some time, we favored instruments backed by pledged tax appropriations or 4 revenues from facilities providing essential services. We generally shied away from instruments issued by entities that depend heavily on state aid. We also avoided instruments that our credit analysts believe may be subject to credit-rating downgrades, including some that came to market with elevated yields to compensate investors for higher risks. We set the funds weighted average maturity in a range that was longer than industry averages to take advantage of recent opportunities among longer-term instruments. In addition, we prepared the fund for new government regulations that took effect during the reporting period, including a reduction in the funds maximum weighted average maturity from 90 days to 60 days. Safety and Liquidity Remain Paramount The Fed repeatedly has indicated that it is likely to keep short-term interest rates near historical lows for an extended period.Therefore, we believe the prudent course continues to be an emphasis on preservation of capital and liquidity. However, we expect the supply of newly issued tax-exempt money market instruments to trend higher in the months ahead, which could support higher yields. September 15, 2010 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency.Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. Income may be subject to state and local taxes for non-New Jersey residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors.Yields provided reflect the absorption of certain fund expenses.The Dreyfus Corporation has agreed, to waive receipt of its fees and/or assume the expenses of the fund so that annual fund operating expenses do not exceed .45%. Dreyfus may terminate this agreement upon at least 90 days notice to investors, but has committed not to do so until at least January 1, 2011. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus BASIC New Jersey Municipal Money Market Fund from March 1, 2010 to August 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2010 Expenses paid per $1,000  $ 2.27 Ending value (after expenses) $1,000.80 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2010 Expenses paid per $1,000  $ 2.29 Ending value (after expenses) $1,022.94  Expenses are equal to the funds annualized expense ratio of .45%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS August 31, 2010 Short-Term Coupon Maturity Principal Investments100.7% Rate (%) Date Amount ($) Value ($) New Jersey96.1% Atlantic City Board of Education, COP, Refunding (Lease Purchase Agreement) 3.00 5/1/11 770,000 777,086 Atlantic City Board of Education, GO Notes, Refunding 5.75 12/1/10 360,000 364,210 Atlantic County, GO Notes 1.50 10/1/10 200,000 200,131 Bergen County Improvement Authority, County-Guaranteed Revenue (County Administration Complex) 2.75 11/15/10 125,000 125,498 Bergen County Improvement Authority, Governmental Loan Revenue (Bergen County Guaranteed) 2.00 2/15/11 100,000 100,450 Berkeley Township, GO Notes 3.00 1/15/11 315,000 317,507 Berlin Borough, GO Notes 5.25 9/15/10 200,000 200,343 Bloomfield Township, GO Notes, BAN 1.50 1/20/11 416,616 417,813 Bloomfield Township Parking Authority, Parking Project Note 1.50 2/2/11 500,000 500,828 Camden County Improvement Authority, County Guaranteed LR 4.13 9/1/10 100,000 100,000 Camden County Improvement Authority, County Guaranteed LR, Refunding 5.00 9/1/10 205,000 205,000 East Brunswick Township Board of Education, GO Notes 4.00 5/15/11 100,000 102,091 East Rutherford Borough, GO Notes (General Improvement) 2.00 11/1/10 500,000 501,122 Elizabeth, GO Notes, BAN 1.50 11/15/10 1,000,000 1,001,011 Essex County, GO Notes, Refunding 3.00 11/15/10 200,000 200,916 Essex County, GO Notes, Refunding 5.00 11/15/10 150,000 151,325 Evesham Township Board of Education, GO Notes, Refunding 4.00 9/1/10 100,000 100,000 The Fund 7 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Fair Haven Borough, GO Notes 3.00 3/1/11 100,000 101,141 Fair Haven Borough School District, Temporary Notes 2.00 9/28/10 1,000,000 1,000,438 Glassboro Borough, GO Notes, BAN 1.75 8/11/11 722,856 727,433 Glen Rock Borough Board of Education, GO Notes 4.25 9/1/10 100,000 100,000 Gloucester County, GO Notes 2.00 1/15/11 100,000 100,465 Gloucester County, GO Notes (County College) 2.00 10/15/10 195,000 195,264 Greenwich Township Board of Education, GO Notes, Refunding 3.00 1/15/11 245,000 246,669 Hackensack, GO Notes, BAN 1.50 5/6/11 854,350 856,913 Hawthorne Borough, GO Notes, BAN 2.00 10/8/10 560,000 560,399 Hudson County Improvement Authority, County-Guaranteed Pooled Notes (Local Unit Loan Program) 1.75 9/3/10 2,400,000 2,400,110 Hudson County Improvement Authority, County-Guaranteed Pooled Notes (Local Unit Loan Program) 1.75 9/22/10 2,000,000 2,000,969 Irvington Township, GO Notes, Refunding, BAN 2.35 3/11/11 1,000,000 1,001,795 Jersey City, GO Notes, Refunding 6.25 10/1/10 500,000 502,242 Keyport, GO Notes, BAN 1.50 8/4/11 1,000,000 1,003,195 Lambertville, GO Notes (General Improvement) 2.00 3/1/11 150,000 150,813 Lambertville, GO Notes, BAN 1.50 5/4/11 307,000 308,224 Lenape Regional High School District Board of Education, GO Notes, Refunding 4.50 4/1/11 100,000 102,013 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Little Falls Township, GO Notes, TAN 2.00 11/17/10 445,000 445,786 Manchester Township, GO Notes 4.13 3/1/11 325,000 330,239 Marlboro Township, GO Notes, Refunding 1.25 12/1/10 600,000 600,893 Mercer County Improvement Authority, Revenue, Refunding (County Courthouse Project) 3.00 11/1/10 500,000 501,949 Middlesex County Improvement Authority, County-Guaranteed Open Space Trust Fund Revenue, Refunding 3.00 9/15/10 100,000 100,084 Milford Borough, GO Notes, BAN 1.50 10/14/10 800,000 800,700 Monmouth County Improvement Authority, Capital Equipment Pooled Lease Revenue 4.00 10/1/10 100,000 100,265 New Brunswick Parking Authority, City-Guaranteed Subordinated Project Notes (Transit Village Parking Project) 2.00 3/1/11 1,000,000 1,004,217 New Brunswick Parking Authority, Guaranteed Parking Revenue, Refunding 2.00 1/1/11 290,000 290,956 New Jersey, GO Notes, Refunding 6.00 2/15/11 100,000 102,397 New Jersey, GO Notes, Refunding 6.00 2/15/11 200,000 204,748 New Jersey Building Authority, State Building Revenue, Refunding 5.25 12/15/10 245,000 248,108 New Jersey Economic Development Authority, Economic Growth Revenue (Greater Mercer County Composite Issue) (LOC; Wachovia Bank) 0.95 9/7/10 370,000 a 370,000 New Jersey Economic Development Authority, EDR (AJV Holdings LLC Project) (LOC; JPMorgan Chase Bank) 0.80 9/7/10 375,000 a 375,000 The Fund 9 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Economic Development Authority, EDR (Paddock Realty, LLC Project) (LOC; Wells Fargo Bank) 0.46 9/7/10 1,110,000 a 1,110,000 New Jersey Economic Development Authority, EDR (The Center School Project) (LOC; Bank of America) 0.50 9/7/10 315,000 a 315,000 New Jersey Economic Development Authority, EDR, Refunding (RDR Investment Company LLC) (LOC; JPMorgan Chase Bank) 0.46 9/7/10 1,210,000 a 1,210,000 New Jersey Economic Development Authority, First Mortgage Revenue, Refunding (Winchester Gardens at Ward Homestead Project) (LOC; Valley National Bank) 0.60 9/7/10 5,800,000 a 5,800,000 New Jersey Economic Development Authority, IDR (CST Products, LLC Project) (LOC; National Bank of Canada) 0.44 9/7/10 2,400,000 a 2,400,000 New Jersey Economic Development Authority, Market Transition Facility Senior Lien Revenue, Refunding 5.00 7/1/11 200,000 206,423 New Jersey Economic Development Authority, Motor Vehicle Surcharges Revenue 3.25 7/1/11 100,000 101,728 New Jersey Economic Development Authority, Revenue (G&W Laboratories, Inc. Project) (LOC; Wachovia Bank) 0.46 9/7/10 2,775,000 a 2,775,000 New Jersey Economic Development Authority, Revenue (Melrich Road Development Company, LLC Project) (LOC; Wachovia Bank) 0.46 9/7/10 1,600,000 a 1,600,000 New Jersey Economic Development Authority, Revenue (MZR Real Estate, L.P. Project) (LOC; Wachovia Bank) 0.46 9/7/10 845,000 a 845,000 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Economic Development Authority, Revenue (Princeton Montessori Society Project) (LOC; Banco Santander SA) 0.49 9/7/10 3,000,000 a 3,000,000 New Jersey Economic Development Authority, Revenue (Richmond Industries, Inc. and Richmond Realty, LLC Projects) (LOC; Commerce Bank NA) 0.42 9/7/10 490,000 a 490,000 New Jersey Economic Development Authority, Revenue (The Baptist Home Society of New Jersey Project) (LOC; Valley National Bank) 0.45 9/7/10 3,180,000 a 3,180,000 New Jersey Economic Development Authority, Revenue (Visiting Nurse Association Home Care, Inc. Project) (LOC; Wells Fargo Bank) 0.54 9/7/10 655,000 a 655,000 New Jersey Economic Development Authority, School Facilities Construction Revenue 4.00 9/1/10 350,000 350,000 New Jersey Economic Development Authority, School Facilities Construction Revenue 4.00 12/15/10 150,000 151,325 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 3/1/11 300,000 306,806 New Jersey Educational Facilities Authority, Higher Education Facilities Trust Fund Revenue, Refunding 5.00 9/1/10 150,000 150,000 New Jersey Educational Facilities Authority, Revenue (Higher Education Capital Improvement Fund Issue) 5.25 9/1/10 100,000 100,000 New Jersey Educational Facilities Authority, Revenue, Refunding (The College of Saint Elizabeth Issue) (LOC; RBS Citizens NA) 0.38 9/7/10 4,990,000 a 4,990,000 The Fund 11 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Bonds 4.00 9/1/10 100,000 100,000 New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Bonds 5.50 9/1/10 250,000 250,000 New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; Dexia Credit Locale) 0.43 9/7/10 8,755,000 a 8,755,000 New Jersey Sports and Exposition Authority, State Contract Revenue, Refunding 3.00 9/1/10 700,000 700,000 New Jersey Transportation Trust Fund Authority (Transportation System) 5.25 6/15/11 210,000 216,966 New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.32 9/7/10 3,500,000 a 3,500,000 New Jersey Turnpike Authority, Turnpike Revenue, Refunding (Insured; National Public Finance Guarantee Corp.) 6.00 1/1/11 300,000 304,946 North Wildwood, GO Notes (General Improvement) 2.50 11/1/10 650,000 651,941 Ocean County Utilities Authority, Wastewater Revenue, Refunding 5.00 1/1/11 100,000 101,436 Passaic County, GO Notes, Refunding (County College and General Improvement) 1.75 9/1/10 365,000 365,000 Plainfield, GO Notes, Refunding 3.00 9/15/10 635,000 635,477 Pohatcong Township, GO Notes 3.00 5/1/11 350,000 354,845 Port Authority of New York and New Jersey, Equipment Notes 0.44 9/7/10 1,745,000 a 1,745,000 Port Authority of New York and New Jersey, Equipment Notes 0.44 9/7/10 1,615,000 a 1,615,000 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Rahway, GO Notes 1.50 10/29/10 586,000 586,461 Red Bank Borough Board of Education, GO Notes, Refunding 3.50 5/1/11 100,000 101,779 River Edge Borough, GO Notes (General Improvement) 2.00 11/15/10 245,000 245,676 Shore Regional High School District Board of Education, GO Notes 2.00 9/15/10 499,000 499,247 Somerset County Improvement Authority, County Guaranteed Governmental Loan Revenue 1.25 10/1/10 130,000 130,064 South Plainfield Borough, GO Notes, Refunding 3.00 2/1/11 330,000 332,932 Trenton, GO Notes, Refunding 3.00 3/15/11 295,000 298,139 Upper Freehold Township, GO Notes (General Improvement) 2.00 11/15/10 350,000 350,966 Wanaque Valley Regional Sewer Authority, Temporary Financing Notes 3.00 9/24/10 500,000 500,309 Warren Township Sewerage Authority, Sewer System Revenue 3.00 12/1/10 100,000 100,556 Washington Township Board of Education, GO Notes 4.75 1/1/11 185,000 187,553 Wayne Township, GO Notes, Refunding 2.50 10/1/10 100,000 100,143 West Windsor Township, GO Notes (General Improvement) 4.00 11/15/10 100,000 100,662 Wildwood Crest Borough, GO Notes 3.63 9/1/10 125,000 125,000 Wildwood Crest Borough, GO Notes 3.00 11/1/10 650,000 652,156 Woodbridge Township, GO Notes (General Improvement) 4.00 2/1/11 200,000 202,666 Woodbridge Township, GO Notes, Refunding 5.00 7/1/11 105,000 108,462 Woodbury Board of Education, GO Notes 4.50 3/15/11 120,000 122,229 The Fund 13 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Woodcliff Lake, GO Notes, BAN 1.50 9/23/10 700,000 700,335 U.S. Related4.6% Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Environmental Control Facilities Revenue (Bristol-Myers Squibb Company Project) 0.40 9/7/10 3,700,000 a 3,700,000 Total Investments (cost $80,375,984) 100.7% Liabilities, Less Cash and Receivables (.7%) Net Assets 100.0% a Variable rate demand noterate shown is the interest rate in effect at August 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 14 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 15 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  F1+,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 52.3 AAA,AA,A b Aaa,Aa,A b AAA,AA,A b 12.7 Not Rated c Not Rated c Not Rated c 35.0  Based on total investments. b Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. c Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 16 STATEMENT OF ASSETS AND LIABILITIES August 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 80,375,984 80,375,984 Interest receivable 364,448 Prepaid expenses 12,435 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(b) 26,961 Cash overdraft due to Custodian 869,629 Payable for shares of Common Stock redeemed 53 Accrued expenses 60,290 Net Assets ($) Composition of Net Assets ($): Paid-in capital 79,797,493 Accumulated net realized gain (loss) on investments (1,559) Net Assets ($) Shares Outstanding (1 billion shares of $.001 par value Common Stock authorized) 79,797,493 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 17 STATEMENT OF OPERATIONS Year Ended August 31, 2010 Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 459,325 Shareholder servicing costsNote 2(b) 58,599 Auditing fees 45,594 Custodian feesNote 2(b) 14,541 Registration fees 9,119 Prospectus and shareholders reports 8,410 Directors fees and expensesNote 2(c) 7,431 Legal fees 5,279 Treasury insurance expenseNote 1(e) 2,053 Miscellaneous 19,568 Total Expenses Lessreduction in management fee due to undertakingNote 2(a) (216,476) Lessreduction in fees due to earnings creditsNote 1(b) (51) Net Expenses Investment IncomeNet, representing net increase in net assets resulting from operations See notes to financial statements. 18 STATEMENT OF CHANGES IN NET ASSETS Year Ended August 31, 2010 2009 Operations ($): Investment incomenet 153,377 1,434,512 Net realized gain (loss) on investments  (1,559) Net unrealized appreciation (depreciation) on investments  (482) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold 28,568,383 58,057,104 Dividends reinvested 150,007 1,391,133 Cost of shares redeemed (59,164,643) (59,858,946) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 110,242,187 110,655,128 End of Period See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended August 31, 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .002 .013 .026 .033 .027 Net realized and unrealized gain (loss) on investments   .001   Total from Investment Operations .002 .013 .027 .033 .027 Distributions: Dividends from investment incomenet (.002) (.013) (.026) (.033) (.027) Dividends from net realized gain on investments   (.001)   Total Distributions (.002) (.013) (.027) (.033) (.027) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .17 1.36 2.70 3.30 2.78 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .69 .73 .68 .65 .64 Ratio of net expenses to average net assets .45 .44 .44 .45 .45 Ratio of net investment income to average net assets .17 1.33 2.58 3.25 2.75 Net Assets, end of period ($ x 1,000) 79,796 110,242 110,655 103,147 115,191 See notes to financial statements. 20 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus BASIC New Jersey Municipal Money Market Fund (the fund) is a separate non-diversified series of Dreyfus Municipal Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering four series including the fund.The funds investment objective is to seek as high a level of current income exempt from federal and New Jersey income taxes as is consistent with the preservation of capital and the maintenance of liquidity.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). 22 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of August 31, 2010 in valuing the funds investments: Short-Term Valuation Inputs Investments ($)  Level 1Unadjusted Quoted Prices  Level 2Other Significant Observable Inputs 80,375,984 Level 3Significant Unobservable Inputs  Total  See Statement of Investments for additional detailed categorizations. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Cost of investment represents amortized cost. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended August 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended August 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At August 31, 2010, the components of accumulated earnings on a tax basis were substantially the same as for financial reporting purposes. The accumulated capital loss carryover of $1,559 is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to August 31, 2010. If not applied, the carryover expires in fiscal 2017. 24 The tax character of distributions paid to shareholders during the fiscal periods ended August 31, 2010 and August 31, 2009, were as follows: tax exempt income $153,377 and $1,434,512 and ordinary income $0 and $191, respectively. At August 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). (e) Treasurys Temporary Guarantee Program: The fund entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guaranteed the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share fell below $0.995 (a Guarantee Event) and the fund liquidated. Recovery under the Program was subject to certain conditions and limitations. Fund shares acquired by investors after September 19, 2008 that increased the number of fund shares the investor held at the close of business on September 19, 2008 were not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 were not eligible for protection under the Program. The Program, which was originally set to expire on December 18, 2008, was initially extended by the Treasury until April 30, 2009 and had been further extended by the Treasury until September 18, 2009, at which time the Secretary of the Treasury terminated the Program. As such, the fund is no longer eligible for protection under the The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) Program. Participation in the initial term and the extended periods of the Program required payments to the Treasury in the amounts of .010%, .015% and .015%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share). NOTE 2Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .50% of the value of the funds average daily net assets and is payable monthly.The Manager has agreed, to waive receipt of its fees and/or assume the expenses of the fund so that the annual fund operating expenses do not exceed .45% of the value of the funds average daily net assets.The Manager may terminate this undertaking agreement upon and at least 90 days notice to shareholders, but has committed not to do so until at least January 1, 2011.The reduction in management fee, pursuant to the undertaking, amounted to $216,476 during the period ended August 31, 2010. The Manager has undertaken to reimburse expenses in the event that current yields drop below a certain level. Such limitation may fluctuate daily, is voluntary and not contractual and may be terminated at any time. During the period ended August 31, 2010, there was no expense reimbursement pursuant to the undertaking. (b) Under the Shareholder Services Plan, the fund reimburses the Distributor an amount not to exceed an annual rate of .25% of the value of the funds average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended August 31, 2010, the fund was charged $44,836 pursuant to the Shareholder Services Plan. 26 The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended August 31, 2010, the fund was charged $8,935 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended August 31, 2010, the fund was charged $890 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $51. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended August 31, 2010, the fund was charged $14,541 pursuant to the custody agreement. During the period ended August 31, 2010, the fund was charged $4,648 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $33,962, custodian fees $3,337, chief compliance officer fees $673 and transfer agency per account fees $1,804, which are offset against an expense reimbursement currently in effect in the amount of $12,815. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 3Securities Transactions: The fund is permitted to purchase or sell securities from or to certain affiliated funds under specified conditions outlined in procedures adopted by the Board of Directors. The procedures have been designed to ensure that any purchase or sale of securities by the fund from or to another fund or portfolio that are, or could be, considered an affiliate by virtue of having a common investment adviser (or affiliated investment adviser), common Director and/or common officers, complies with Rule 17a-7 of the Act. During the period ended August 31, 2010, the fund engaged in purchases and sales of securities pursuant to Rule 17a-7 of the Act amounting to $29,600,000 and $97,725,000, respectively. 28 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus BASIC New Jersey Municipal Money Market Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus BASIC New Jersey Municipal Money Market Fund (one of the series comprising Dreyfus Municipal Funds, Inc.) as of August 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of August 31, 2010 by correspondence with the custodian. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus BASIC New Jersey Municipal Money Market Fund at August 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York October 25, 2010 The Fund 29 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during the fiscal year ended August 31, 2010 as exempt-interest dividends (not generally subject to regular federal income tax and, for individuals who are New Jersey residents, New Jersey personal income taxes).Where required by federal tax law rules, shareholders will receive notification of their portion of the funds taxable capital gains distributions (if any) paid for the 2010 calendar year on Form 1099-DIV and their portion of the funds exempt-interest dividends paid for the 2010 calendar year on Form 1099-INT, both of which will be mailed in early 2011. 30 BOARD MEMBERS INFORMATION (Unaudited) The Fund 31 BOARD MEMBERS INFORMATION (Unaudited) (continued) 32 Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the funds Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Arnold S. Hiatt, Emeritus Board Member The Fund 33 OFFICERS OF THE FUND (Unaudited) 34 The Fund 35 OFFICERS OF THE FUND (Unaudited) (continued) 36 For More Information Telephone 1-800-645-6561 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund will disclose daily, on www.dreyfus.com, the funds complete schedule of holdings as of the end of the previous business day. The schedule of holdings will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the date of the posted holdings. The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund's Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Dreyfus High Yield Municipal Bond Fund ANNUAL REPORT August 31, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 24 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 28 Financial Highlights 32 Notes to Financial Statements 41 Report of Independent Registered Public Accounting Firm 42 Important Tax Information 43 Board Members Information 46 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus High Yield Municipal Bond Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus High Yield Municipal Bond Fund, covering the 12-month period from September 1, 2009, through August 31, 2010. As the summer of 2010 cooled off, so did the pace of the U.S. and global economic recoveries. Former engines of growth appeared to stall as large parts of the developed world remained indebted and burdened by weak housing markets.While some emerging markets have posted more impressive growth rates, their developing economies have not yet provided a meaningful boost to global economic activity.The result has been a subpar U.S. recovery with stubbornly high unemployment rates, low levels of consumer confidence and muted corporate investment. Nonetheless, we do not expect a return to recessionary conditions, thanks to record low short-term interest rates and quantitative easing from the Federal Reserve Board. However, interest rates have little room for further declines, clouding the outlook for the U.S. bond market. U.S. government bonds, especially Treasury securities, appear to offer limited value at current low yields, but we have identified a number of opportunities among emerging market debt securities and U.S. corporate bonds based on improving balance sheets and the global search for yield.As always, your financial advisor is best-suited to help you evaluate and adjust your asset allocations and potentially seize opportunities in this slow-growth economic context. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation September 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2009, through August 31, 2010, as provided by James Welch, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended August 31, 2010, Dreyfus High Yield Municipal Bond Funds Class A shares produced a 16.31% total return, Class C shares returned 15.31%, Class I shares returned 16.50% and Class Z shares returned 16.44%. 1 The funds benchmark, the Barclays Capital Municipal Bond Index, which, unlike the fund, does not include securities rated below investment grade, produced a 9.78% total return. 2 High yield municipal bonds generally rallied over the reporting period amid robust demand for higher yielding securities.The funds returns were higher than its benchmark, primarily due to strong returns from lower-rated, corporate-backed bonds as investors sought generous yields in a low interest-rate environment. The Funds Investment Approach The fund primarily seeks high current income exempt from federal income tax. Secondarily, the fund may seek capital appreciation to the extent consistent with its primary goal.To pursue its goals, the fund normally invests at least 80% of its assets in municipal bonds that provide income exempt from federal income tax. The fund normally invests at least 50% of its assets in municipal bonds rated BBB/Baa or lower by independent rating agencies or the unrated equivalent as determined by Dreyfus. Municipal bonds rated below investment grade (BB/Ba or lower) are commonly known as high yield or junk bonds.The fund may invest up to 50% of its assets in higher-quality municipal bonds rated AAA/Aaa to A, or the unrated equivalent as determined by Dreyfus. We focus on identifying undervalued sectors and securities and minimize the use of interest rate forecasting.The portfolio managers select municipal bonds for the funds portfolio by: Using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market; and The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Actively trading among various sectors, such as pre-refunded, gen- eral obligation and revenue, based on their apparent relative values. The fund seeks to invest in several of these sectors. Supply-and-Demand Factors Supported Municipal Bonds Although an improving U.S. economy bolstered investor confidence early in the reporting period, the pace of the economic recovery has been slower than most previous rebounds. In addition, in the spring of 2010, investors responded cautiously to new global economic concerns stemming from a sovereign debt crisis in Europe and inflationary pressures in China. Meanwhile, most states have continued to struggle with declining tax revenues and intensifying demand for services. In light of these challenges, as it has since December 2008, the Federal Reserve Board left short-term interest rates unchanged in a historically low range between 0% and 0.25%. Still, municipal bonds generally gained value during the reporting period due to favorable supply-and-demand dynamics. Issuance of new tax-exempt bonds moderated significantly as a result of the federally subsidized Build America Bonds program, part of the economic stimulus package that shifted a substantial portion of new issuance to the taxable bond market. At the same time, demand for municipal bonds intensified when investors grew concerned about possible tax increases. High yield municipal bonds fared particularly well as investors reached for income in a low interest-rate environment. Security Selection Strategy Boosted Fund Returns In the generally rallying market environment, the fund received particularly positive contributions to relative performance from bonds backed by the states settlement of litigation with U.S. tobacco companies, which recovered from previously depressed levels. Bonds issued to finance industrial development projects and airline equipment and facilities also produced above-average returns amid robust demand for higher yielding securities. In light of the subpar economic recovery and tighter credit spreads over the course of the reporting period, we gradually reduced the funds exposure to riskier market sectors and upgraded its overall credit quality. Our bias toward higher-quality securities included bonds with triple-B 4 credit ratings, the lowest investment-grade rating category, including bonds backed by revenues from airports and health care facilities. Supply-and-Demand Factors May Remain Favorable Although unemployment has remained stubbornly high and many states have continued to face elevated fiscal pressures, we do not expect a return to recessionary conditions.Yet, we are aware that lower-rated municipal bonds already have rallied strongly, suggesting to us that the bulk of their gains for the current cycle are behind us.Therefore, we have intensified our focus on higher-quality bonds that historically have remained relatively stable during periods of heightened market volatility. We remain optimistic over the longer term.We anticipate a more ample supply of newly issued bonds when the Build America Bonds program either ends or is renewed with lower federal subsidies at the end of this year. In the meantime, demand seems likely to stay robust as investors grow increasingly concerned regarding potential income tax increases at the federal and state levels. September 15, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuers perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. 1 Total return includes reinvestment of dividends and any capital gains paid. It includes the maximum initial sales charges in the case of Class A shares, and the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Class Z and Class I shares are not subject to any initial or deferred sales charge. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus High Yield Municipal Bond Fund Class Z shares and the Barclays Capital Municipal Bond Index  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class Z shares of Dreyfus HighYield Municipal Bond Fund on 9/30/05 (inception date) to a $10,000 investment made in the Barclays Capital Municipal Bond Index (the Index) on that date.All capital gains and distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fees and expenses for Class Z shares. Performance for Class A, Class C and Class I shares will vary from the performance of Class Z shares shown above due to differences in charges and expenses.The fund invests primarily in municipal securities.The Index is an unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 8/31/10 Inception From Date 1 Year Inception Class A shares with maximum sales charge (4.5%) 3/15/07 11.09% 3.13%  without sales charge 3/15/07 16.31% 4.10%  Class C shares with applicable redemption charge  3/15/07 14.31% 3.54%  without redemption 3/15/07 15.31% 3.54%  Class I shares 12/15/08 16.50% 4.17%  Class Z shares 9/30/05 16.44% 4.19% Barclays Capital Municipal Bond Index  9/30/05 9.78% 5.25% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase.  The total return performance figures presented for Class A and Class C shares of the fund represent the performance of the funds Class Z shares for periods prior to 3/15/07 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for each share class. The total return performance figures presented for Class I shares of the fund represent the performance of the funds Class Z shares for periods prior to 12/15/08 (the inception date for Class I shares).  The Index date is based on the life of Class Z shares. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus High Yield Municipal Bond Fund from March 1, 2010 to August 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2010 Class A Class C Class I Class Z Expenses paid per $1,000  $ 5.14 $ 9.12 $ 3.69 $ 4.20 Ending value (after expenses) $1,059.50 $1,055.20 $1,059.80 $1,059.50 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2010 Class A Class C Class I Class Z Expenses paid per $1,000  $ 5.04 $ 8.94 $ 3.62 $ 4.13 Ending value (after expenses) $1,020.21 $1,016.33 $1,021.63 $1,021.12  Expenses are equal to the funds annualized expense ratio of .99% for Class A, 1.76% for Class C, .71% for Class I and .81% for Class Z, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS August 31, 2010 Long-Term Municipal Coupon Maturity Principal Investments95.9% Rate (%) Date Amount ($) Value ($) Alabama1.0% Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 2,500,000 2,205,800 Alaska.6% Alaska Industrial Development and Export Authority, Community Provider Revenue (Boys and Girls Home and Family Services, Inc. Project) 5.88 12/1/27 2,000,000 1,300,160 Arizona4.9% Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 3,000,000 3,481,980 Pima County Industrial Development Authority, Education Facilities Revenue (Sonoran Science Academy Tucson Project) 5.75 12/1/37 2,750,000 2,319,323 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 3,000,000 2,961,510 Pinal County Electrical District Number 4, Electric System Revenue 6.00 12/1/38 1,150,000 1,199,220 Scottsdale Industrial Development Authority, HR (Scottsdale Healthcare) 5.25 9/1/30 1,000,000 1,019,420 California8.2% California, GO (Various Purpose) 6.50 4/1/33 2,000,000 2,348,240 California Pollution Control Financing Authority, SWDR (Waste Management, Inc. Project) 5.13 11/1/23 1,500,000 1,527,345 California Statewide Communities Development Authority, Revenue (Bentley School) 7.00 7/1/40 1,075,000 926,553 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Statewide Communities Development Authority, Revenue (Bentley School) 0.00 7/1/50 3,190,000 a 89,001 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/35 3,300,000 2,958,780 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 1,000,000 1,131,690 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 6,250,000 4,950,250 San Francisco City and County Redevelopment Financing Authority, Tax Allocation Revenue (Mission Bay South Redevelopment Project) 6.63 8/1/39 2,000,000 2,188,340 Silicon Valley Tobacco Securitization Authority, Tobacco Settlement Asset-Backed Bonds (Santa Clara County Tobacco Securitization Corporation) 0.00 6/1/36 5,710,000 a 560,551 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.00 6/1/37 2,200,000 1,705,880 Colorado1.3% Arkansas River Power Authority, Power Improvement Revenue (Insured; XLCA) 5.00 10/1/43 1,165,000 1,096,009 Colorado Health Facilities Authority, Revenue (Christian Living Communities Project) 5.75 1/1/37 1,800,000 1,636,956 El Paso County, SFMR (Collateralized: FNMA and GNMA) 6.20 11/1/32 165,000 167,521 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut1.3% Connecticut Development Authority, Water Facilities Revenue (Bridgeport Hydraulic Company Project) 6.15 4/1/35 1,200,000 1,204,932 Connecticut Resources Recovery Authority, Special Obligation Revenue (American REF-FUEL Company of Southeastern Connecticut Project) 6.45 11/15/22 1,735,000 1,736,128 Delaware.5% Delaware Economic Development Authority, Gas Facilities Revenue (Delmarva Power and Light Company Project) 5.40 2/1/31 1,000,000 1,048,470 District of Columbia1.5% District of Columbia Housing Finance Agency, SFMR (Collateralized: FHA, FNMA and GNMA) 6.65 6/1/30 1,630,000 1,771,419 District of Columbia Housing Finance Agency, SFMR (Collateralized: FHA, FNMA and GNMA) 7.50 12/1/30 250,000 265,330 District of Columbia Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds 0.00 6/15/46 11,560,000 a 357,782 Metropolitan Washington Airports Authority, Dulles Toll Road Second Senior Lien Revenue (Dulles Metrorail and Capital Improvements Projects) 0.00 10/1/37 4,000,000 a 779,600 Metropolitan Washington Airports Authority, Special Facility Revenue (Caterair International Corporation) 10.13 9/1/11 220,000 219,212 Florida2.0% Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 4,000,000 b 1,999,400 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 2,500,000 2,597,900 Georgia3.8% Atlanta, Water and Wastewater Revenue 6.00 11/1/27 1,500,000 1,711,545 DeKalb County Hospital Authority, RAC (DeKalb Medical Center, Inc. Project) 6.00 9/1/30 5,000,000 5,276,950 Georgia Housing and Finance Authority, SFMR 5.60 12/1/32 1,610,000 1,622,011 Hawaii.9% Hawaii, Airports System Revenue 5.25 7/1/28 1,000,000 1,096,480 Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawaii Pacific Health Obligated Group) 5.75 7/1/40 1,000,000 1,027,120 Idaho1.8% Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 6.45 8/1/32 4,000,000 4,030,600 Illinois5.5% Chicago, SFMR (Collateralized: FHLMC, FNMA and GNMA) 6.00 10/1/33 330,000 349,628 Harvey, GO 5.63 12/1/32 4,000,000 3,997,080 Illinois Finance Authority, MFHR (DeKalb Supportive Living Facility Project) 6.10 12/1/41 2,750,000 2,322,182 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 3,000,000 2,909,730 Quad Cities Regional Economic Development Authority, MFHR (Heritage Woods of Moline Supportive Living Facility Project) 6.00 12/1/41 1,000,000 832,290 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois (continued) Will Kankakee Regional Development Authority, MFHR (Senior Estates Supportive Living Project) 7.00 12/1/42 2,000,000 1,916,100 Iowa.4% Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 5.60 6/1/34 1,000,000 853,220 Kansas1.1% Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 5.70 12/1/35 620,000 652,097 Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 6.25 12/1/35 1,625,000 1,746,631 Kentucky1.7% Kentucky Area Development Districts Financing Trust, COP (Lease Acquisition Program) 5.50 5/1/27 1,070,000 1,118,567 Ohio County, PCR (Big Rivers Electric Corporation Project) 6.00 7/15/31 2,500,000 2,613,425 Louisiana5.5% Lakeshore Villages Master Community Development District, Special Assessment Revenue 5.25 7/1/17 4,867,000 2,677,337 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 4,000,000 4,197,160 Louisiana Public Facilities Authority, Revenue (SUSLA Facilities, Inc. Project) 5.75 7/1/39 4,000,000 c 2,972,640 Saint James Parish, SWDR (Freeport-McMoRan Partnership Project) 7.70 10/1/22 2,530,000 2,530,734 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland2.7% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,050,140 Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 3,000,000 3,564,390 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) 6.00 1/1/28 1,400,000 1,486,716 Michigan6.2% Charyl Stockwell Academy, COP 5.90 10/1/35 2,080,000 1,763,757 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 1,500,000 1,845,210 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 2,000,000 1,922,540 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 3,985,000 3,702,224 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 8.25 9/1/39 2,000,000 2,434,600 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/34 2,500,000 2,319,300 Mississippi.7% Mississippi Home Corporation, SFMR (Collateralized: FNMA and GNMA) 6.25 12/1/32 1,525,000 1,629,340 Missouri1.3% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.63 12/1/28 2,500,000 2,607,250 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Missouri (continued) Missouri Housing Development Commission, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 7.50 3/1/31 345,000 366,155 Nevada1.3% Clark County, IDR (Nevada Power Company Project) 5.60 10/1/30 3,000,000 2,925,390 New Hampshire.8% New Hampshire Health and Education Facilities Authority, Revenue (The Memorial Hospital Issue) 5.25 6/1/36 1,900,000 1,746,727 New Jersey3.1% Burlington County Bridge Commission, EDR (The Evergreens Project) 5.63 1/1/38 1,000,000 904,020 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.75 6/15/29 3,070,000 3,048,786 New Jersey Economic Development Authority, IDR (Newark Airport Marriott Hotel Project) 7.00 10/1/14 1,510,000 1,517,173 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 1,700,000 1,404,897 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 0.00 6/1/41 4,000,000 a 173,960 New Mexico1.7% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 6.25 6/1/40 3,200,000 3,317,792 New Mexico Mortgage Finance Authority, Single Family Mortgage Program Revenue (Collateralized: FHLMC, FNMA and GNMA) 6.15 7/1/35 570,000 616,398 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York2.5% New York City Industrial Development Agency, Liberty Revenue (7 World Trade Center Project) 6.25 3/1/15 1,500,000 1,505,475 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 4,000,000 4,082,120 North Carolina.5% North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) 6.13 11/1/38 1,000,000 1,024,730 Ohio1.0% Ohio Air Quality Development Authority, Air Quality Revenue (Ohio Valley Electric Corporation Project) 5.63 10/1/19 1,000,000 1,084,630 Ohio Air Quality Development Authority, PCR (FirstEnergy Generation Corporation Project) 5.63 6/1/18 1,000,000 1,135,460 Oklahoma.7% Oklahoma Development Finance Authority, SWDR (Waste Management of Oklahoma, Inc. Project) 7.00 12/1/10 1,500,000 1,512,990 Oregon.5% Warm Springs Reservation Confederated Tribes, Hydroelectric Revenue (Pelton Round Butte Project) 6.38 11/1/33 1,000,000 1,043,880 Pennsylvania5.5% Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 6.00 9/1/36 5,000,000 4,612,050 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Montgomery County Higher Education and Health Authority, First Mortgage Improvement Revenue (American Health Foundation/ Montgomery, Inc. Project) 6.88 4/1/36 2,000,000 1,802,220 Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue (Philadelphia Biosolids Facility Project) 6.25 1/1/32 1,000,000 1,082,930 Pennsylvania Higher Educational Facilities Authority, Revenue (Edinboro University Foundation Student Housing Project at Edinboro University Pennsylvania) 6.00 7/1/42 1,500,000 1,552,860 Philadelphia, Gas Works Revenue 5.25 8/1/40 1,500,000 1,537,110 Susquehanna Area Regional Airport Authority, Airport System Revenue 6.50 1/1/38 1,825,000 1,850,988 Rhode Island.9% Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 6.13 6/1/32 2,000,000 1,991,440 Tennessee2.4% Johnson City Health and Educational Facilities Board, HR (Mountain States Health Alliance) 6.00 7/1/38 2,100,000 2,209,704 The Health, Educational and Housing Facility Board of the City of Chattanooga, Revenue (Campus Development Foundation Inc. Phase 1, LLC Project) 5.00 10/1/25 425,000 415,302 The Health, Educational and Housing Facility Board of the City of Chattanooga, Revenue (Campus Development Foundation Inc. Phase 1, LLC Project) 6.00 10/1/35 2,800,000 2,708,300 The Fund 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas8.3% Brazos River Authority, PCR (TXU Energy Company LLC Project) 5.00 3/1/41 2,500,000 955,900 Brazos River Authority, Revenue (Reliant Energy, Inc. Project) 5.38 4/1/19 1,000,000 1,005,760 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 6.00 12/1/30 1,000,000 1,035,510 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (American Airlines, Inc.) 6.00 11/1/14 3,900,000 3,737,253 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 1,000,000 1,000,550 La Vernia Higher Education Finance Corporation, Education Revenue (Knowledge is Power Program, Inc.) 6.25 8/15/39 2,250,000 2,359,890 Mission Economic Development Corporation, SWDR (Allied Waste North America, Inc. Project) 5.20 4/1/18 1,500,000 1,515,240 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 1,175,000 1,291,572 North Texas Tollway Authority, Second Tier System Revenue 6.13 1/1/31 3,700,000 4,016,683 Texas Public Finance Authority, Charter School Finance Corporation, Education Revenue (Burnham Wood Charter School Project) 6.25 9/1/36 2,250,000 2,126,115 Virginia1.5% Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.25 7/1/19 3,000,000 3,475,110 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Washington2.3% Kitsap County Consolidated Housing Authority, Housing Revenue (Pooled Tax Credit Projects) 5.50 6/1/27 1,535,000 1,319,256 Kitsap County Consolidated Housing Authority, Housing Revenue (Pooled Tax Credit Projects) 5.60 6/1/37 1,500,000 1,216,725 Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 5.60 9/1/25 1,675,000 1,508,187 Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 5.75 9/1/30 1,250,000 1,099,000 West Virginia1.3% The County Commission of Harrison County, SWDR (Allegheny Energy Supply Company, LLC Harrison Station Project) 5.50 10/15/37 2,000,000 2,010,380 West Virginia Economic Development Authority, Solid Waste Disposal Facilities Revenue (Appalachian Power CompanyAmos Project) 5.38 12/1/38 1,000,000 1,024,060 Wisconsin.7% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.13 6/1/12 1,560,000 d 1,673,708 Wyoming.4% Sweetwater County, SWDR (FMC Corporation Project) 5.60 12/1/35 1,000,000 1,004,280 Multi State.5% Munimae Tax Exempt Subsidiary LLC 5.90 9/30/20 2,000,000 c 1,143,940 U.S. Related7.1% Government of Guam, GO 6.75 11/15/29 1,500,000 1,653,225 Government of Guam, LOR (Section 30) 5.38 12/1/24 1,500,000 1,600,650 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 2,000,000 2,170,980 The Fund 19 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 2,000,000 2,096,940 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/26 3,000,000 3,333,330 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 1,056,300 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,000,000 2,196,680 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) (Senior Lien/Capital Projects) 5.00 10/1/29 1,205,000 1,247,657 Virgin Islands Public Finance Authority, Subordinated Revenue (Virgin Islands Matching Fund Loan Note Cruzan Project) 6.00 10/1/39 500,000 534,990 Total Long-Term Municipal Investments (cost $217,514,295) Short-Term Municipal Investments2.5% California.2% California, GO Notes (Kindergarten-University) (LOC: California State Teachers Retirement System and Citibank NA) 0.24 9/1/10 400,000 e 400,000 Florida.5% Florida Municipal Power Agency, Revenue, Refunding (All-Requirements Power Supply Project) (LOC; Bank of America) 0.26 9/1/10 1,200,000 e 1,200,000 20 Short-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts1.8% Massachusetts Health and Educational Facilities Authority, Revenue (Stonehill College Issue) (LOC; Bank of America) 0.24 9/1/10 4,000,000 e 4,000,000 Total Short-Term Municipal Investments (cost $5,600,000) Total Investments (cost $223,114,295) 98.4% Cash and Receivables (Net) 1.6% Net Assets 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. b Non-income producingsecurity in default. c Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At August 31, 2010, these securities had a market value of $4,116,580 or 1.8% of net assets. d This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. e Variable rate demand noterate shown is the interest rate in effect at August 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. The Fund 21 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 22 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 6.3 AA Aa AA .5 A A A 15.8 BBB Baa BBB 40.2 BB Ba BB 10.6 B B B 1.4 CCC Caa CCC 2.1 F1 MIG1/P1 SP1/A1 2.5 Not Rated f Not Rated f Not Rated f 20.6  Based on total investments. f Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 23 STATEMENT OF ASSETS AND LIABILITIES August 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 223,114,295 221,717,054 Interest receivable 3,452,568 Receivable for investment securities sold 669,053 Receivable for shares of Common Stock subscribed 215,678 Prepaid expenses 30,889 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 183,401 Cash overdraft due to Custodian 200,998 Payable for shares of Common Stock redeemed 230,077 Accrued expenses 93,438 Net Assets ($) Composition of Net Assets ($): Paid-in capital 251,189,384 Accumulated net realized gain (loss) on investments (24,414,815) Accumulated net unrealized appreciation (depreciation) on investments (1,397,241) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Z Net Assets ($) 70,607,173 32,646,544 8,576,899 113,546,712 Shares Outstanding 6,013,940 2,777,453 731,564 9,664,729 Net Asset Value Per Share ($) See notes to financial statements. 24 STATEMENT OF OPERATIONS Year Ended August 31, 2010 Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 1,326,373 Shareholder servicing costsNote 3(c) 371,928 Distribution/Service Plan feesNote 3(b) 332,607 Registration fees 61,999 Professional fees 51,968 Prospectus and shareholders reports 19,039 Directors fees and expensesNote 3(d) 18,818 Custodian feesNote 3(c) 14,200 Loan commitment feesNote 2 3,214 Interest expenseNote 2 97 Miscellaneous 17,361 Total Expenses Lessreduction in expenses due to undertakingNote 3(a) (514) Lessreduction in fees due to earnings creditsNote 1(b) (216) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (8,195,848) Net unrealized appreciation (depreciation) on investments 29,379,561 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 25 STATEMENT OF CHANGES IN NET ASSETS Year Ended August 31, 2010 2009 a Operations ($): Investment incomenet 11,888,208 12,496,282 Net realized gain (loss) on investments (8,195,848) (12,349,783) Net unrealized appreciation (depreciation) on investments 29,379,561 (16,157,681) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (3,449,427) (3,033,186) Class C Shares (1,398,532) (1,488,972) Class I Shares (282,979) (791) Class Z Shares (6,406,800) (7,806,483) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 35,541,798 26,423,071 Class C Shares 6,579,006 9,976,822 Class I Shares 9,762,992 18,061 Class Z Shares 8,381,933 25,304,197 Dividends reinvested: Class A Shares 2,610,797 1,911,979 Class C Shares 752,439 621,136 Class I Shares 51,747 272 Class Z Shares 5,266,787 6,371,861 Cost of shares redeemed: Class A Shares (32,794,183) (22,300,528) Class C Shares (7,312,832) (8,115,159) Class I Shares (1,618,177)  Class Z Shares (34,780,347) (42,427,250) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 211,401,185 241,957,337 End of Period 26 Year Ended August 31, 2010 2009 a Capital Share Transactions: Class A Shares sold 3,132,773 2,591,158 Shares issued for dividends reinvested 228,977 188,934 Shares redeemed (2,886,102) (2,154,039) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 580,324 972,856 Shares issued for dividends reinvested 65,956 61,434 Shares redeemed (644,838) (806,841) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 867,730 1,919 Shares issued for dividends reinvested 4,489 27 Shares redeemed (142,601)  Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 739,762 2,455,589 Shares issued for dividends reinvested 462,303 631,205 Shares redeemed (3,075,075) (4,164,335) Net Increase (Decrease) in Shares Outstanding a The fund commenced offering Class I shares on December 15, 2008. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended August 31, Class A Shares 2010 2009 2008 2007 a Per Share Data ($): Net asset value, beginning of period 10.64 12.05 12.90 13.63 Investment Operations: Investment incomenet b .61 .65 .66 .28 Net realized and unrealized gain (loss) on investments 1.08 (1.41) (.86) (.72) Total from Investment Operations 1.69 (.76) (.20) (.44) Distributions: Dividends from investment incomenet (.59) (.65) (.65) (.29) Net asset value, end of period 11.74 10.64 12.05 12.90 Total Return (%) c 16.31 (5.80) (1.67) 1.57 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .99 1.02 1.02 1.27 e Ratio of net expenses to average net assets f .99 1.02 1.02 1.27 e Ratio of interest and expense related to floating rate notes issued to average net assets  .00 g .05 .23 e Ratio of net investment income to average net assets 5.37 6.40 5.28 4.51 e Portfolio Turnover Rate 25.26 28.94 76.05 55.80 Net Assets, end of period ($ x 1,000) 70,607 58,931 59,169 27,948 a From March 15, 2007 (commencement of initial offering) to August 31, 2007. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. g Amount represents less than .01%. See notes to financial statements. 28 Year Ended August 31, Class C Shares 2010 2009 2008 2007 a Per Share Data ($): Net asset value, beginning of period 10.66 12.06 12.91 13.63 Investment Operations: Investment incomenet b .52 .57 .57 .23 Net realized and unrealized gain (loss) on investments 1.08 (1.41) (.87) (.71) Total from Investment Operations 1.60 (.84) (.30) (.48) Distributions: Dividends from investment incomenet (.51) (.56) (.55) (.24) Net asset value, end of period 11.75 10.66 12.06 12.91 Total Return (%) c 15.31 (6.45) (2.43) 1.27 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.76 1.80 1.80 1.99 e Ratio of net expenses to average net assets f 1.76 1.80 1.80 1.99 e Ratio of interest and expense related to floating rate notes issued to average net assets  .00 g .05 .23 e Ratio of net investment income to average net assets 4.60 5.63 4.53 3.69 e Portfolio Turnover Rate 25.26 28.94 76.05 55.80 Net Assets, end of period ($ x 1,000) 32,647 29,579 30,730 9,397 a From March 15, 2007 (commencement of initial offering) to August 31, 2007. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. g Amount represents less than .01%. See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS (continued) Year Ended August 31, Class I Shares 2010 2009 a Per Share Data ($): Net asset value, beginning of period 10.63 9.15 Investment Operations: Investment incomenet b .66 .49 Net realized and unrealized gain (loss) on investments 1.05 1.46 Total from Investment Operations 1.71 1.95 Distributions: Dividends from investment incomenet (.62) (.47) Net asset value, end of period 11.72 10.63 Total Return (%) 16.50 21.80 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .73 1.17 d Ratio of net expenses to average net assets .72 .75 d Ratio of net investment income to average net assets 5.57 6.69 d Portfolio Turnover Rate 25.26 28.94 Net Assets, end of period ($ x 1,000) 8,577 21 a From December 15, 2008 (commencement of initial offering) to August 31, 2009. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. 30 Year Ended August 31, Class Z Shares 2010 2009 2008 2007 a 2006 b Per Share Data ($): Net asset value, beginning of period 10.65 12.05 12.91 13.34 12.50 Investment Operations: Investment incomenet c .63 .67 .67 .63 .57 Net realized and unrealized gain (loss) on investments 1.09 (1.41) (.87) (.39) .82 Total from Investment Operations 1.72 (.74) (.20) .24 1.39 Distributions: Dividends from investment incomenet (.62) (.66) (.66) (.63) (.55) Dividends from net realized gain on investments    (.04)  Total Distributions (.62) (.66) (.66) (.67) (.55) Net asset value, end of period 11.75 10.65 12.05 12.91 13.34 Total Return (%) 16.44 (5.64) (1.59) 1.65 11.35 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .82 .85 .97 1.24 1.24 e Ratio of net expenses to average net assets .82 f .84 .97 f 1.24 f 1.18 e Ratio of interest and expense related to floating rate notes issued to average net assets  .00 g .05 .23 .07 e Ratio of net investment income to average net assets 5.58 6.59 5.32 4.62 4.68 e Portfolio Turnover Rate 25.26 28.94 76.05 55.80 74.52 Net Assets, end of period ($ x 1,000) 113,547 122,871 152,058 126,390 80,330 a The fund commenced offering three classes of shares on March 15, 2007. The existing shares were redesignated Class Z and the fund added Class A and Class C shares. b From September 30, 2005 (commencement of operations) to August 31, 2006. c Based on average shares outstanding at each month end. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. g Amount represents less than .01%. See notes to financial statements. The Fund 31 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus High Yield Municipal Bond Fund (the fund) is a separate non-diversified series of Dreyfus Municipal Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering four series, including the fund. The funds investment objective is to seek high current income exempt from federal income tax. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue 400 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I and Class Z. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Class Z shares are closed to new investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of 32 authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2010 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  221,717,054  34 In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at August 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when-issued or delayed-delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended August 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended August 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At August 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed tax-exempt income $30,942, undistributed ordinary income $88,944, accumulated capital losses $18,272,600 and unrealized depreciation $931,775. In addition, the fund had $6,696,625 of capital losses realized after October 31, 2009, which were deferred for tax purposes to the first day of the following fiscal year. 36 The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to August 31, 2010. If not applied, $715,251 of the carryover expires in fiscal 2016, $7,033,387 expires in fiscal 2017 and $10,523,962 expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal periods ended August 31, 2010 and August 31, 2009 were as follows: tax exempt income $11,537,738 and $12,325,036 and ordinary income $0 and $4,396, respectively. During the period ended August 31, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments, the fund decreased accumulated undistributed investment income-net by $350,470, increased accumulated net realized gain (loss) on investments by $333,745 and increased paid-in capital by $16,725. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended August 31, 2010 was approximately $7,100, with a related weighted average annualized interest rate of 1.36%. The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 3Investment Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .60% of the value of the funds average daily net assets and is payable monthly.The Manager had undertaken from September 1, 2009 through August 31, 2010 to reduce the expenses paid by Class I shares, to the extent that Class I shares aggregate annual expenses exceeded an annual rate of .75% of the value of the average daily net assets of Class I shares.The reduction in expenses for Class I shares, pursuant to the undertaking, amounted to $514 during the period ended August 31, 2010. During the period ended August 31, 2010, the Distributor retained $18,748 from commissions earned on sales of the funds Class A shares and $5,943 from CDSCs on redemptions of the funds Class C shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended August 31, 2010, Class C shares were charged $236,111, pursuant to the Plan. Under the Service Plan (the Service Plan) adopted pursuant to Rule 12b-1 under the Act, Class Z shares reimburse the Distributor for distributing its shares and servicing shareholder accounts at an amount not to exceed an annual rate of .25% of the value of the average daily net assets of Class Z shares. During the period ended August 31, 2010, Class Z shares were charged $96,496 pursuant to the Service Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of Class A and Class C shares for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other informa- 38 tion, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended August 31, 2010, Class A and Class C shares were charged $165,617 and $78,704, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended August 31, 2010, the fund was charged $51,457 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended August 31, 2010, the fund was charged $3,909 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $216. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended August 31, 2010, the fund was charged $14,200 pursuant to the custody agreement. During the period ended August 31, 2010, the fund was charged $4,648 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $113,749, Rule 12b-1 distribution plan fees $28,318, shareholder services plan fees $21,680, custodian fees $4,002, chief compliance officer fees $673 and transfer agency per account fees $14,979. The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to exceptions, including redemptions made through use of the funds exchange privilege. During the period ended August 31, 2010, there were no redemption fees charged and retained by the fund. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended August 31, 2010, amounted to $54,297,363 and $61,214,362, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended August 31, 2010. These disclosures did not impact the notes to the financial statements. At August 31, 2010, the cost of investments for federal income tax purposes was $222,648,829; accordingly, accumulated net unrealized depreciation on investments was $931,775, consisting of $12,803,776 gross unrealized appreciation and $13,735,551 gross unrealized depreciation. 40 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus High Yield Municipal Bond Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus High Yield Municipal Bond Fund (one of the series comprising Dreyfus Municipal Funds, Inc.) as of August 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the periods indicated therein.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of August 31, 2010 by correspondence with the custodian. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus High Yield Municipal Bond Fund at August 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York October 25, 2010 The Fund 41 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during its fiscal year ended August 31, 2010 as exempt-interest dividends (not generally subject to regular federal income tax).Where required by federal tax law rules, shareholders will receive notification of their portion of the funds taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2010 calendar year on Form 1099-DIV and their portion of the funds tax-exempt dividends paid for the 2010 calendar year on Form 1099-INT, both of which will be mailed in early 2011. 42 BOARD MEMBERS INFORMATION (Unaudited) The Fund 43 BOARD MEMBERS INFORMATION (Unaudited) (continued) 44 Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the funds Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Arnold S. Hiatt, Emeritus Board Member The Fund 45 OFFICERS OF THE FUND (Unaudited) 46 The Fund 47 OFFICERS OF THE FUND (Unaudited) (continued) 48 For More Information Telephone Call your financial representative or 1-800-554-4611 Holders of Class Z call 1-800-645-6561 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SECs website at http://www.sec.gov and without charge, upon request, by calling 1-800-645-6561. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Ehud Houminer, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. Houminer is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees. The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $128,018 in 2009 and $131,218 in (b) Audit-Related Fees. The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $ 21,104 in 2009 and $21,528 in 2010. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2009 and $0 in 2010. (c) Tax Fees. The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $ 14,899 in 2009 and $12,619 in 2010. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2009 and $0 in 2010. (d) All Other Fees. The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $274 in 2009 and $2,670 in 2010. [These services consisted of a review of the Registrant's anti-money laundering program]. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2009 and $0 in 2010. (e)(1) Audit Committee Pre-Approval Policies and Procedures. The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees. The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $24,372,300 in 2009 and $28,173,266 in 2010. Auditor Independence. The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9.Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS MUNICIPAL FUNDS, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: October 26, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: October 26, 2010 By: /s/ James Windels James Windels, Treasurer Date: October 26, 2010 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
